                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 1 of 77




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INTEL CORPORATION,                                  Case No. 3:18-cv-02848-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ON MOTIONS FOR
                                                 v.                                          SUMMARY JUDGMENT; MOTIONS
                                   9
                                                                                             TO STRIKE AND EXCLUDE;
                                  10     TELA INNOVATIONS, INC.,                             ADMINISTRATIVE MOTIONS TO
                                                                                             SEAL
                                                        Defendant.
                                  11
                                                                                             Re: Dkt. Nos. 217, 218, 219, 221, 228, 230,
                                  12                                                         234, 236, 241, 242, 243, 244, 245, 246, 247,
Northern District of California
 United States District Court




                                                                                             248, 249, 250, 253, 255, 257, 259, 260, 261,
                                  13                                                         262, 270, 272, 274, 276
                                  14
                                                                               INTRODUCTION
                                  15
                                              Tela Innovations, Inc. (“Tela”), the defendant and counterclaimant, owns (as relevant here)
                                  16
                                       five patents related to the design and manufacture of semiconductor chips. Intel Corporation
                                  17
                                       (“Intel”), the plaintiff and counter-defendant, filed this action seeking declaratory judgment that
                                  18
                                       several of its products did not infringe Tela’s patents and that the patents are unenforceable.
                                  19
                                              Before me are eight substantive motions. Each party has moved for summary judgment on
                                  20
                                       several issues. Intel seeks summary judgment that its products do not infringe on two grounds and
                                  21
                                       that two of Tela’s patents are invalid. Tela seeks summary judgment on a group of Intel’s claims
                                  22
                                       and defenses that depend on Intel’s contention that Professor Lawrence Pileggi—who assigned his
                                  23
                                       putative rights in the patents to Intel—is an unnamed inventor of the patents. Tela also seeks
                                  24
                                       summary judgment on Intel’s claims and defenses that allege Tela breached a covenant not to sue
                                  25
                                       between the parties. Additionally, each party has filed three motions to strike the opinions or
                                  26
                                       exclude the testimony of the other party’s experts.
                                  27
                                              Intel’s motion for summary judgment is granted. It has shown its products do not infringe
                                  28
                                            Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 2 of 77




                                   1   Tela’s patents because they lack “diffusion regions” and “gate contact structures” that the asserted

                                   2   claims require. It has also shown that two of Tela’s patents are invalid for failure to satisfy the

                                   3   statutory written description and enablement requirements. Tela’s motion for summary judgment

                                   4   is granted in part and denied in part. It has shown that it did not breach the covenant not to sue.

                                   5   The inventorship issue, however, is dependent on genuine disputes of material fact not appropriate

                                   6   for summary judgment. The motions to strike and exclude are resolved as described below.

                                   7                                              BACKGROUND

                                   8   I.       THE TECHNOLOGY

                                   9            These motions concern U.S. Patent Nos. 7,943,966 (“the ’966 Patent”), 7,948,012 (“the

                                  10   ’012 Patent”), 10,141,334 (“the ’334 Patent”), 10,141,335 (“the ’335 Patent”), and 10,186,523

                                  11   (“the ’523 Patent”) (collectively, the “Asserted Patents”). The Asserted Patents are all owned by

                                  12   Tela, are part of the same patent family, and claim priority to U.S. Provisional Patent Application
Northern District of California
 United States District Court




                                  13   No. 60/781,288 (“the ‘288 Provisional”). The Asserted Patents were issued between May 2011

                                  14   and January 2019; the ‘288 Provisional was filed March 9, 2006.

                                  15            I describe the aspects of the Asserted Patents relevant to this dispute in greater detail

                                  16   below. As a general matter, the Asserted Patents concern fabrication of semiconductor chips. See

                                  17   Claim Construction Order [Dkt. No. 175] 4. The fabrication of circuits like those described in the

                                  18   Asserted Patents occurs layer by layer. Id. “Lithography” is one part of the fabrication process in

                                  19   which light is used to pattern shapes onto a material. Id. 4–5. In general, as technology has

                                  20   advanced, the size of the features on the devices has gotten smaller and smaller. The “lithographic

                                  21   gap” is the phenomenon in which feature sizes are smaller than the wavelength of the light that is

                                  22   patterning them. Id. 5. The Asserted Patents aim to improve the design and manufacturability of

                                  23   integrated circuits by helping resolve the lithographic gap. Id.

                                  24            This summary judgment dispute relates to semiconductor chips made by Intel using what it

                                  25   refers to as 22 nm, 14 nm, and 10 nm fabrication technologies (collectively, the “Accused

                                  26   Products”). Again, the aspects of these technologies relevant to the dispute are discussed in detail

                                  27   below. Generally, Intel argues that the state of the art, and its Accused Products, have progressed

                                  28   beyond what is reflected in the Asserted Patents and that the Accused Products do not infringe.
                                                                                           2
                                         Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 3 of 77




                                   1          Several concepts require explanation for context and to aid understanding. The substantive

                                   2   discussion of the relevant aspects of the technology is below; this explanation should not be

                                   3   understood to describe in detail integrated circuits generally or the Asserted Patents or Accused

                                   4   Products specifically. Integrated circuit chips are a fundamental element of modern technology

                                   5   like computers and smartphones. As noted, chips like those at issue here are fabricated in layers.

                                   6   The base layer is a semiconductor material (usually silicon) called the “substrate.” To generate an

                                   7   electrical current, impurities (for instance, boron) are introduced within the substrate. These

                                   8   impurities act as “sources” and “drains” that are charged, permitting an electrical current to flow.

                                   9   The flow is controlled by a “gate,” sometimes referred to as “poly” (because they were often made

                                  10   with polysilicon); in the Asserted Patents, the gate is in a different layer than the substrate.

                                  11   Additionally, a “gate contact” layer or structure is placed above the gate. Last, interconnect

                                  12   layers—sometimes referred to as “metal” or “M” with designators such as “Metal 1” or “M1”
Northern District of California
 United States District Court




                                  13   depending on the layer number—connect the bottom layers to higher ones that are added.

                                  14   II.    THE PARTIES’ HISTORY

                                  15          On March 1, 2005, Scott Becker, the CEO of Tela and named inventor on the Asserted

                                  16   Patents, met with Carnegie Mellon Professor Lawrence Pileggi. What occurred at this meeting is

                                  17   described below in the discussion on Tela’s motion for summary judgment. Both parties agree

                                  18   that Pileggi and his graduate students presented about technology they were working on—some of

                                  19   which Pileggi was attempting to commercialize through a company he founded called Fabbrix.

                                  20   The meeting occurred under a confidentiality agreement that Becker signed. Pileggi and Intel

                                  21   claim that, in this meeting, Pileggi presented concepts that Becker then used as an integral part of

                                  22   the Asserted Patents. Tela disputes this. Pileggi sold Fabbrix to a company called PDF in 2007.

                                  23   Pileggi worked with PDF for four more years, although the parties dispute his level of

                                  24   involvement with the company.

                                  25          In June 2008, PDF filed a patent protest to an application that was then pending to which

                                  26   the Asserted Patents claim priority. The protest included alleged prior art references, including

                                  27   from Pileggi and Fabbrix. In May 2007, Intel invested in Tela. The parties also entered into a

                                  28   covenant not to sue (the “CNTS”). In June 2008, Intel considered a follow-on investment; it
                                                                                          3
                                         Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 4 of 77




                                   1   requested and was given a legal analysis from Tela regarding PDF’s protest. In January 2019,

                                   2   after this suit was filed, Pileggi licensed his purported rights in the Asserted Patents to Intel.

                                   3   III.      PROCEDURAL HISTORY

                                   4             I have discussed the history of this case in several previous orders. See, e.g., Dkt. Nos.

                                   5   162, 175. Intel originally filed this action in May 2018 for a declaratory judgment of

                                   6   noninfringement or unenforceability of a group of patents owned by Tela and has twice amended

                                   7   its complaint, altering the patents at issue. Dkt. Nos. 1, 38, 119. Tela eventually brought

                                   8   counterclaims against Intel and Intel brought counterclaims in reply. Dkt. Nos. 83, 101, 118, 164,

                                   9   169, 170. There have since been several motions to dismiss, a motion to transfer venue, a series of

                                  10   discovery disputes, and a claim construction. Additionally, there has been a co-pending

                                  11   proceeding before the International Trade Commission (“ITC”) about much of the same subject

                                  12   matter.
Northern District of California
 United States District Court




                                  13             Here, Intel moves for summary judgment of noninfringement on the Asserted Patents. It

                                  14   also moves for summary judgment that the ‘334 and ‘335 patents are invalid. Tela seeks summary

                                  15   judgment on several of Intel’s claims and defenses. Specifically, some of Intel’s claims and

                                  16   defenses argue that the technology in the Asserted Patents was invented, in part, by Pileggi. See

                                  17   Second Amended Complaint (“SAC”) [Dkt. No. 119] at 39–49; Intel’s Answer to Tela’s

                                  18   Counterclaims and Counterclaims in Reply (“CIR”) [Dkt. No. 164] at 18–19. Tela seeks summary

                                  19   judgment on these inventorship claims and defenses because, it argues, Pileggi did not invent the

                                  20   technology, the claims fail as a matter of law, and the claims are barred by laches and equitable

                                  21   estoppel. Intel also argues that infringement claims against it based on the Asserted Patents are

                                  22   barred by the CNTS. Tela seeks summary judgment on Intel’s claims and defenses based on the

                                  23   CNTS because, it contends, it does not cover the Asserted Patents. Each party has also filed three

                                  24   motions to strike the reports or exclude the testimony of the other party’s experts on numerous

                                  25   grounds. I held a hearing on December 2, 2020, on all pending motions.

                                  26
                                  27

                                  28
                                                                                           4
                                            Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 5 of 77




                                   1                                         LEGAL STANDARD

                                   2   I.       SUMMARY JUDGMENT

                                   3            A. Generally

                                   4            Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                   5   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                   6   law.” FED. R. CIV. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                   7   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                   8   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                   9   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  10   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                  11   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  12   judgment must then present affirmative evidence from which a jury could return a verdict in that
Northern District of California
 United States District Court




                                  13   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                  14            On summary judgment, the Court draws all reasonable factual inferences in favor of the

                                  15   non-movant. Id. at 255. In deciding a motion for summary judgment, “[c]redibility

                                  16   determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

                                  17   facts are jury functions, not those of a judge.” Id. However, conclusory and speculative testimony

                                  18   does not raise genuine issues of fact and is insufficient to defeat summary judgment. See

                                  19   Thornhill Publ’g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979).

                                  20            B. Noninfringement

                                  21            Summary judgment of noninfringement requires a two-step analysis. “First, the claims of

                                  22   the patent must be construed to determine their scope. Second, a determination must be made as

                                  23   to whether the properly construed claims read on the accused device.” Pitney Bowes, Inc. v.

                                  24   Hewlett–Packard Co., 182 F.3d 1298, 1304 (Fed. Cir. 1999) (internal citations omitted). “The

                                  25   determination of infringement, both literal and under the doctrine of equivalents, is a question of

                                  26   fact.” Lockheed Martin Corp. v. Space Sys./Loral, Inc., 324 F.3d 1308, 1318 (Fed. Cir. 2003); see

                                  27   also Kilopass Tech. Inc. v. Sidense Corp., No. 10-cv-02066-SI, 2012 WL 3545286, at *4 (N.D.

                                  28   Cal. Aug. 16, 2012). Because the ultimate burden of proving infringement rests with the patentee,
                                                                                         5
                                         Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 6 of 77




                                   1   an accused infringer may show that summary judgment of noninfringement is proper either by

                                   2   producing evidence that would preclude a finding of infringement, or by showing that the

                                   3   evidence on file fails to create a material factual dispute as to any essential element of the

                                   4   patentee’s case. See Novartis Corp. v. Ben Venue Labs., Inc., 271 F.3d 1043, 1046 (Fed. Cir.

                                   5   2001). “Summary judgment of noninfringement may only be granted if, after viewing the alleged

                                   6   facts in the light most favorable to the nonmovant and drawing all justifiable inferences in the

                                   7   nonmovant’s favor, there is no genuine issue whether the accused device is encompassed by the

                                   8   patent claims.” Id. “Literal infringement requires the patentee to prove that the accused device

                                   9   contains each limitation of the asserted claim(s).” Bayer AG v. Elan Pharm. Research Corp., 212

                                  10   F.3d 1241, 1247 (Fed. Cir. 2000). “If any claim limitation is absent from the accused device, there

                                  11   is no literal infringement as a matter of law.” Id.

                                  12   II.    MOTIONS TO EXCLUDE
Northern District of California
 United States District Court




                                  13          Federal Rule of Evidence (“FRE”) 702 governs testimony by expert witnesses. Under the

                                  14   Rule, a witness is an expert when “qualified . . . by knowledge, skill, experience, training, or

                                  15   education.” FED. R. EVID. 702. An expert may testify to expert opinions if “(a) the expert’s

                                  16   scientific, technical, or other specialized knowledge will help the trier of fact to understand the

                                  17   evidence or to determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c)

                                  18   the testimony is the product of reliable principles and methods; and (d) the expert has reliably

                                  19   applied the principles and methods to the facts of the case.” Id. Unlike lay witnesses, expert

                                  20   witnesses may base their opinions on underlying facts and data that would otherwise be

                                  21   inadmissible on their own “[i]f experts in the particular field would reasonably rely on those kinds

                                  22   of facts or data in forming an opinion on the subject.” FED. R. EVID. 703.

                                  23          In Daubert v. Merrell Dow Pharm., Inc., the Supreme Court recognized “a gatekeeping

                                  24   role for the judge” in assessing expert testimony. 509 U.S. 579, 597 (1993). The FRE “assign to

                                  25   the trial judge the task of ensuring that an expert’s testimony both rests on a reliable foundation

                                  26   and is relevant to the task at hand.” Id. This judicial assessment into the reliability of expert

                                  27   testimony, the Court explained, hinges on “whether the reasoning or methodology underlying the

                                  28   testimony is scientifically valid and of whether that reasoning or methodology properly can be
                                                                                             6
                                            Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 7 of 77




                                   1   applied to the facts in issue.” Id. at 592–93. Answering that question, in turn, is a “flexible”

                                   2   inquiry, id. at 594, that is guided by “[m]any factors” including “whether a theory or technique

                                   3   . . . can be (and has been) tested,” “whether the theory or technique has been subjected to peer

                                   4   review and publication,” “the known or potential rate of error,” and the level of acceptance within

                                   5   the relevant expert community. See id. at 593–94.

                                   6                                              DISCUSSION

                                   7            I recognize that my resolution of some issues below, if final, would render others moot. I

                                   8   address all of the parties’ disputes for the sake of streamlining future proceedings in case any of

                                   9   my determinations are set aside on appeal.

                                  10   I.       SUMMARY JUDGMENT ON INFRINGEMENT AND INVALIDITY

                                  11            Intel moves for summary judgment on three grounds. First, it argues that the Accused

                                  12   Products do not satisfy the “diffusion region” requirement of the Asserted Patents. Second, it
Northern District of California
 United States District Court




                                  13   argues that the ‘334, ‘335, and ‘523 Patents are not infringed because of their “gate contact

                                  14   structure” requirement. Third, it argues that the ‘334 and ‘335 patents are invalid for their failure

                                  15   to satisfy the statutory written description and enablement requirements. I agree with Intel on all

                                  16   grounds.

                                  17            As explained above, literal infringement ultimately “requires the patentee to prove that the

                                  18   accused device contains each limitation of the asserted claim(s).” Bayer, 212 F.3d at 1247. If a

                                  19   claim limitation is “absent from the accused device, there is no literal infringement as a matter of

                                  20   law.” Id.1 The two terms at issue here have already been construed, so all that remains is to

                                  21   determine whether the claims read on the Accused Products.

                                  22            A. Noninfringement Based on Diffusion Regions

                                  23            As the parties agree, every asserted claim requires a “diffusion region.” See Intel’s Motion

                                  24

                                  25   1
                                         The doctrine of equivalents is not at issue. Tela previously attempted to reserve the ability to
                                  26   assert a doctrine of equivalents claim; I held in June 2019 that “[i]f Tela wants to amend to add
                                       contentions under this theory, it must seek leave.” Dkt. No. 162 at 19. It did not do so until it
                                  27   sought to amend its infringement contentions in February 2020. Dkt. No. 191. I denied it leave,
                                       explaining that my previous order had given Tela the opportunity to amend but, by then, “it was
                                  28
                                       simply too late.” Dkt. No. 199 at 1–2.
                                                                                          7
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 8 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 9 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 10 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 11 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 12 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 13 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 14 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 15 of 77




                                   1   must perform two functions: enablement and description.

                                   2                   i.      Enablement

                                   3           The requirement of enablement stems from Section 112’s provision that the specification

                                   4   “enable any person skilled in the art . . . to make and use” the invention. 35 U.S.C. § 112(a).

                                   5   “Enablement is a question of law based on underlying factual findings.” MagSil Corp. v. Hitachi

                                   6   Glob. Storage Techs., Inc., 687 F.3d 1377, 1380 (Fed. Cir. 2012). A party must prove invalidity

                                   7   based on failure to enable by clear and convincing evidence. Microsoft Corp. v. I4I Ltd.

                                   8   Partnership, 564 U.S. 91, 95 (2011). “To be enabling, the specification of a patent must teach

                                   9   those skilled in the art how to make and use the full scope of the claimed invention without ‘undue

                                  10   experimentation.’” MagSil, 687 F.3d at 1380 (internal quotation marks omitted). Enablement is

                                  11   an “important doctrine [that] prevents both inadequate disclosure of an invention and overbroad

                                  12   claiming that might otherwise attempt to cover more than was actually invented.” Id.
Northern District of California
 United States District Court




                                  13           These general principles apply to patents that contemplate a range of technologies. The

                                  14   patent itself need not teach a person skilled in the art to practice the full scope of the claims if that

                                  15   person is taught to do so without undue experimentation. Wyeth & Cordis Corp. v. Abbott Labs.,

                                  16   720 F.3d 1380 (Fed. Cir. 2013). A range, like the different nanometer sizes here, is not improper

                                  17   merely because it “open-ended”; instead, the Federal Circuit has held that if those skilled in the art

                                  18   would recognize an inherent limit on the range, the patent need only enable them to practice to that

                                  19   limit. See, e.g., Andersen Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1376–77 (Fed. Cir.

                                  20   2007). And, because enablement is directed to those skilled in the art, “the artisan’s knowledge of

                                  21   the prior art and routine experimentation can often fill gaps, interpolate between embodiments,

                                  22   and perhaps even extrapolate beyond the disclosed embodiments, depending upon the

                                  23   predictability of the art.” Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 (Fed. Cir. 2004).

                                  24   Accordingly, the patent need not teach what is already known in the art. Id. But “[w]hen you

                                  25   claim a [range], you can’t simply disavow the invalid portion and keep the valid portion of the

                                  26   claim.” Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1368 (Fed. Cir. 2012).

                                  27           Intel argues that the ‘334 and ‘335 patents are invalid because they would not enable a

                                  28   person of skill in the art to practice the full range of technologies without undue experimentation.
                                                                                          15
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 16 of 77




                                   1   The claims of the ‘334 and ‘335 patents require a “gate . . . width of less than or equal to about 45

                                   2   nanometers.” See ‘334 Patent at 30, 35, 36; ‘335 Patent at 30, 36, 37. They also require a “gate

                                   3   pitch of less than or equal to about 193 nanometers.” See ‘334 Patent at 30, 35, 36; ‘335 Patent at

                                   4   30, 36, 37. Gate widths are the “short” dimension of the gate features and gate pitches are the

                                   5   center-to-center distance between gates. Intel contends that the patents do not describe or enable

                                   6   these ranges.

                                   7          In its Motion, Intel initially argued that the ‘288 Provisional itself (which, as noted, the

                                   8   ‘334 and ‘335 Patents claim priority to) showed that the technology described was not written or

                                   9   enabled. The ‘288 Provisional, Intel pointed out, “depict[ed] the smallest feature size available in

                                  10   2006 as being approximately 65 nm, and predict[ed] that 45 nm feature sizes would be reached

                                  11   around the year 2012.” Intel SJ Mot. 16. It also stated that “[t]oday minimum feature sizes are

                                  12   approaching 45 nm.” Id. (emphasis added by Intel). Intel argued that, as a result, it was clear that
Northern District of California
 United States District Court




                                  13   the ‘334 and ‘335 Patents’ claims to a gate “width of less than or equal to about 45 nanometers”

                                  14   failed to describe or enable.

                                  15          In its Opposition, Tela made three points that have caused Intel to narrow the argument in

                                  16   its Reply. The first is legal. Tela pointed out that the patent need not itself enable the entire

                                  17   feasible range if it sufficiently taught those skilled in the art to do so without undue

                                  18   experimentation; as discussed, that is correct. The second point is factual. Tela cited evidence

                                  19   that people had, at the time of the ‘288 Provisional, “fabricated devices with gate line widths as

                                  20   small as 10nm.” Intel SJ Oppo. 24 (citing Ex. CC ¶ 421). In fact, a 2002 paper—cited in a

                                  21   presentation given by Intel’s expert, Subramanian, in 2012—announced fabrication of a 10 nm

                                  22   gate width. See id. Ex. CC ¶ 407, Ex. W at ECF 30. The third point is both legal and factual: Tela

                                  23   contends that there is a theoretical lower limit of 7 nm for gate widths and that the enablement

                                  24   only needs to be to this limit. See Intel SJ Oppo. 22 (citing Ex J at 111). In its Reply, Intel

                                  25   appears to treat (perhaps for the sake of argument on summary judgment) 7 nm as the lower bound

                                  26   for gate widths. See Intel SJ Reply 11.

                                  27          In response to these points, Intel narrowed its focus; it argues that the ‘334 and ‘335

                                  28   patents do not enable “single-nanometer gate widths.” See Intel SJ Reply 11. Because Tela treats
                                                                                          16
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 17 of 77




                                   1   7 nm as the theoretical lower limit and there is evidence that 10 nm fabrication was known in the

                                   2   art at the time of patents, Intel’s argument is that the ’334 and ‘335 Patents do not enable a person

                                   3   skilled in the art, without undue experimentation, to practice gate widths between 10 nm and 7 nm.

                                   4   See id.

                                   5             I agree with Intel that there is no genuine dispute of material fact that the patents are, by

                                   6   clear and convincing evidence, invalid for failure to enable. They do not, on their face, teach gate

                                   7   widths below 10 nm—indeed, they do not even purport to teach gate widths below 45 nm, which

                                   8   they classify as being a future development. The question therefore becomes whether, based on

                                   9   the knowledge from the patents and the art, the work necessary to practice gate widths smaller

                                  10   than 10 nm would require “undue experimentation.”

                                  11             Intel has presented evidence that the experimentation required to reach smaller and smaller

                                  12   sizes is, in fact, extremely demanding, rigorous, time-consuming, and resource-intensive. Indeed,
Northern District of California
 United States District Court




                                  13   there is no evidence on this record that single nanometer gate widths have been achieved today,

                                  14   fifteen years after the application. Hook, for instance, agreed with Intel’s characterization of

                                  15   reaching each progressively smaller size as requiring “considerable innovation, considerable

                                  16   invention, thousands and thousands of engineers, and billions and billions of dollars in R&D.”

                                  17   Intel SJ Mot. Ex. 11 at 1105:5–1106:13. Because of the way the technology develops, it has

                                  18   historically moved to progressively smaller sizes—so this effort is all geared at each shrinkage,

                                  19   not a jump to 7 nm. Auth attests that he has spent 19 years scaling down these sizes—and has

                                  20   even now not reached Tela’s theoretical lower bound of 7 nm gate widths. Auth Decl. ¶ 14.

                                  21   Moreover, it is not disputed that Intel itself employed over 2,000 engineers—95% percent of

                                  22   whom have PhDs—to achieve its 10 nm products. Id. ¶15.

                                  23             While I agree with Tela—especially when viewing the evidence in the best light to it—that

                                  24   Intel’s efforts by themselves may not be adequately illustrative because it is engaged in mass-

                                  25   manufacturing and commercialization, the evidence as a whole paints a clear picture that the

                                  26   “experimentation” required to reach each progressively smaller size is “undue.” Tela itself admits

                                  27   that reaching each progressively smaller “process node” (e.g., moving from a 45 nm to 30 nm gate

                                  28   width) has historically taken two years—two years of the industry-wide experimentation described
                                                                                            17
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 18 of 77




                                   1   above. See Intel SJ Oppo. 17. Cf. White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713

                                   2   F.2d 788, 791 (Fed. Cir. 1983) (classifying one-and-a-half to two years of experimentation as

                                   3   “clearly unreasonable”).

                                   4          Tela makes several arguments that (1) the patents sufficiently enable the full range and (2)

                                   5   any required experimentation is not “undue.” Because those arguments are often coextensive, I

                                   6   address them together. First, Tela and Foty argue that “Moore’s Law” and CMOS scaling show

                                   7   that a person skilled in the art would be able to practice widths smaller than 10 nm without undue

                                   8   experimentation. As relevant here, Moore’s Law is the historical tendency—and the associated

                                   9   projection of the future that is born from it—for the area of new semiconductors to shrink by

                                  10   approximately 50% every two years as innovation occurs. See, e.g., Intel SJ Oppo. Ex. CC ¶¶

                                  11   381–81. CMOS scaling is the shrinking of chips. It has, historically, roughly aligned with

                                  12   Moore’s Law. See, e.g., id. ¶¶ 390–91. According to Tela, the historical shrinking of chips and
Northern District of California
 United States District Court




                                  13   that CMOS scaling is known in the art shows that the patents sufficiently teach a POSITA how to

                                  14   fabricate chips with gate widths down to 7 nm. I disagree.

                                  15          That argument is silly. “Moore’s Law” is, as Foty himself puts it, not a “law of physics.”

                                  16   Intel SJ Oppo. Ex. CC ¶ 381. It is, instead, an “observation.” Id. Tela’s expert in the ITC

                                  17   proceeding, Hook, agreed with the characterization of Moore’s Law as the “observation of

                                  18   reducing circuit chip area by 50 percent.” Intel SJ Mot. Ex. 11 at 1105:5–8 (emphasis added). He

                                  19   also agreed with the statements that Moore’s Law “requires a lot more than just scaling by .7,” the

                                  20   CMOS scaling that Tela tries to present as a foregone conclusion. Id. at 1164: 6–19. It “requires

                                  21   constant innovation, constant invention, and constant R&D work.” Id. Tela has pointed to no

                                  22   record evidence that Moore’s Law is more than a historical tendency that leads to extrapolated

                                  23   future projections. It has also not indicated any case in which a court has held that a patent can

                                  24   claim smaller sizes down to the theoretical limit purely on the basis of Moore’s Law or similar

                                  25   historical trend. I note—though my finding is not based on this—that such a holding would have

                                  26   dramatic consequences for innovation given the prevalence of the technology in modern society

                                  27   and the expansive ramifications of using Moore’s Law to extend the reach of patents. In the best

                                  28   light for Tela, these principles show that it is likely the industry will, in the proper timeframe,
                                                                                          18
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 19 of 77




                                   1   reach the relevant sizes. But that is precisely because there is, the record shows, great

                                   2   experimentation to reach this goal.

                                   3          Relatedly, Tela argues that CMOS scaling is so well known in the art that a POSITA

                                   4   looking at its patents would understand how to scale what they teach down to sufficiently small

                                   5   sizes. That argument is incorrect for largely the same reasons just described: to achieve this

                                   6   scaling (as Tela’s ITC expert admitted), the undue experimentation described above has always

                                   7   been required. In support of its scaling argument, Tela also at points contends that the ‘334 and

                                   8   ‘335 Patents disclose only a “layout methodology” or “layout technique” and, to the extent the

                                   9   patents do not teach down to certain sizes, they are merely not teaching “embodiments” of that

                                  10   technique or methodology. The Patents, however, are for “semiconductor chip[s]” as both the

                                  11   terminology and the substance of their claims make clear. In any event, Tela’s argument is

                                  12   unpersuasive because the fundamental question is whether the patents would teach the technology
Northern District of California
 United States District Court




                                  13   without undue experimentation: Regardless of whether it is framed as patents for the chip itself or

                                  14   merely a layout methodology for it, they do not—as described above—teach a POSITA how to

                                  15   achieve gate widths smaller than 10 nm without undue experimentation. If the patents are framed

                                  16   as teaching layout techniques, the same experimentation described above is required to practice

                                  17   them at extremely small sizes.

                                  18          Aside from this, Tela argues that its expert testimony shows that any experimentation

                                  19   would not be “undue.” Its broad argument, again, is that because scaling is known in the art, the

                                  20   patents teach a scalable layout technique that POSITAs could simply scale by shrinking

                                  21   components. It points to a statement from Hook regarding achieving the scaling predicted by

                                  22   Moore’s Law:

                                  23          In my opinion, the elements that you just enumerated, while challenging and interesting,
                                              are, in fact, business as usual for the industry. And they are—if routine means what one
                                  24          normally does. I’m not consulting a dictionary, but it’s exactly what would be anticipated.
                                  25          I consider all of the things that you said, despite the large numbers, billions [of dollars] and
                                              thousands [of people], that’s routine. That’s exactly what everybody expects to do and
                                  26          does every day and every year. It’s routine inasmuch as—routine here doesn’t mean
                                              simple. It means as per usual.
                                  27
                                       Intel SJ Oppo. Ex. 11 at 1124:14–24. This statement does not show that the patents teach how to
                                  28
                                                                                         19
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 20 of 77




                                   1   fabricate gate widths smaller than 10 nm without undue experimentation. Hook’s statement is

                                   2   not—nor could it be—a legal conclusion; instead, in the best light to Tela, he was testifying that

                                   3   the industry “expects” Moore’s Law to be adhered to if the industry does what has become

                                   4   “routine” in the industry—namely, the enormous amount of work and experimentation that Intel

                                   5   identifies. And while he may view this striking level of experimentation as “routine” in the

                                   6   industry, it is still undue experimentation.

                                   7          Tela also relies on Foty’s opinions, which largely echo Tela’s Moore’s Law argument.

                                   8   Foty adds the additional gloss that, aside from arguments over Moore’s Law itself, CMOS scaling

                                   9   is so well-recognized in the industry that a POSITA in 2006 could, from Tela’s patents, be taught

                                  10   the technology down to the 7 nm gate width size. Intel SJ Oppo. Ex. CC at ¶¶ 422–34. There are

                                  11   several problems with this. Despite being more detailed than the Hook statement described above,

                                  12   Foty’s opinion suffers the same fundamental flaw: The record shows that the innovation and
Northern District of California
 United States District Court




                                  13   experimentation Foty classifies as quotidian and inevitable is, as I have explained, undue

                                  14   experimentation for enablement purposes. Foty does not dispute the nature or quantity of the

                                  15   work that goes into producing scaling; he simply characterizes those facts as being only routine.

                                  16   But, as explained, enablement is a question of law. Tela points to no fact that Foty relies on that

                                  17   would transform the experimentation described above into “routine.”

                                  18          Moreover, Foty’s report is to some extent undermined by the facts described in Hook’s

                                  19   testimony. Hook testified that he agreed with the statement that “since 2006, this priority date,

                                  20   there have been 15 years of extensive and exceedingly complicated innovation and invention that

                                  21   has gone on.” Intel SJ Mot. Ex. 11 at 1285:1–5. He agreed with the statement that “even if we

                                  22   think about the most cutting edge products today . . . the technology just isn’t there to get it down

                                  23   to the ranges that you say are the limitations for purposes of the Tela claims.” Id. at 1283–84:21–

                                  24   3. Tela is correct that Hook’s ultimate conclusion is that such experimentation is “expected” and

                                  25   “routine” in the industry, but a conclusory characterization does not govern the analysis and it is

                                  26   no reason to disregard the evidence of what actually occurs in the field.

                                  27          Aside from these arguments about how, broadly speaking, semiconductor technology is

                                  28   advanced, Tela has several specific arguments related to enablement of small gate widths. As I
                                                                                         20
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 21 of 77




                                   1   explain, none of them create a genuine dispute of material fact about whether sizes below 10 nm

                                   2   were enabled by the ‘334 and ‘335 Patents. Primarily, Tela contends it “will present evidence that

                                   3   POSITAs had actually made semiconductors with gate widths in substantially the entire range

                                   4   from 45nm to 7nm as of the time of the inventions of the ’334 and ’335 Patents.” Intel SJ Oppo.

                                   5   22. It cites six paragraphs of Foty’s report in support. And it argues that “Dr. Foty will further

                                   6   explain that the actual construction of devices with these gate widths likewise shows that

                                   7   POSITAs could practice substantially the entire pitch range at the time.” Id. It cites five of those

                                   8   six paragraphs in support. Tela’s argument itself, even aside from its supporting evidence, reveals

                                   9   a key infirmity by arguing that “substantially” the entire range of width and pitch was enabled. As

                                  10   explained, the smallest size of gate width Tela has identified in the record at the relevant time was

                                  11   10 nm. See Intel SJ Oppo. 20. This aside, the evidence Tela cites does not create a genuine

                                  12   dispute of material fact. Those six paragraphs of Foty’s report do not show that the entire range
Northern District of California
 United States District Court




                                  13   down to 7 nm was enabled; instead, the smallest size Tela points to is, again, 10 nm. See id. Ex.

                                  14   CC ¶¶ 378, 407–11. The bulk of these paragraphs, in fact, repeats the earlier arguments about

                                  15   scaling and commercial production.

                                  16          These single-digit sizes are not trivial or peripheral. Achieving smaller and smaller sizes,

                                  17   the record shows, is key in the field. This is not a case in which, for instance, the range of the

                                  18   technology is, as a practical matter, entirely enabled even if there is not proof of every last

                                  19   immaterial embodiment. See, e.g., Scripps Clinic & Research Found. v. Genentech, Inc., 927 F.2d

                                  20   1565, 1572 (Fed. Cir. 1991), clarified on denial of reconsideration, No. 89-1541, 1991 WL

                                  21   523489 (Fed. Cir. Apr. 30, 1991), overruled on other grounds by Abbott Labs. v. Sandoz, Inc., 566

                                  22   F.3d 1282 (Fed. Cir. 2009). Instead, scaling gate widths down to single nanometer sizes—in

                                  23   addition to requiring an intense amount of experimentation—would be a valuable development.

                                  24   As both parties make clear, size is key in the integrated circuit industry and reaching down toward

                                  25   a lower limit is still the subject of costly, time-consuming innovation.

                                  26          Tela also argues that this argument depends on the “hotly contested issue of how a

                                  27   POSITA would understand the disclosures,” in particular, “whether those documents disclose

                                  28   what was possible generally at the time of the inventions (Tela’s position) or what was
                                                                                         21
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 22 of 77




                                   1   commercially available (Intel’s position).” Intel SJ Oppo. 19. Parenthetically, that statement does

                                   2   not reflect the position Intel advances. In any event, Tela has shown no evidence that the patents

                                   3   disclose single-nanometer sizes in any way, including “generally.” Relatedly, Tela argues that

                                   4   Intel shows, at most, what was commercially available at the time of the Provisional, not what

                                   5   could be done generally. Id. 20. But, as explained, there is no record evidence that single

                                   6   nanometer gate widths could be achieved without undue experimentation at all.

                                   7          There is clear and convincing evidence that the ‘334 and ‘335 Patents would not enable a

                                   8   person of skill in the art to practice the full claimed range down to Tela’s proffered theoretical

                                   9   limit without undue experimentation.

                                  10                  ii.     Written Description

                                  11          “The essence of the written description requirement is that a patent applicant, as part of the

                                  12   bargain with the public, must describe his or her invention so that the public will know what it is
Northern District of California
 United States District Court




                                  13   and that he or she has truly made the claimed invention.” AbbVie Deutschland GmbH & Co., KG

                                  14   v. Janssen Biotech, Inc., 759 F.3d 1285, 1298 (Fed. Cir. 2014). The inventor must, through the

                                  15   written description, “convey with reasonable clarity to those skilled in the art that, as of the filing

                                  16   date sought, he or she was in possession of the invention.” Nuvo Pharm. (Ireland) Designated

                                  17   Activity Co. v. Dr. Reddy’s Labs. Inc., 923 F.3d 1368, 1376 (Fed. Cir. 2019) (internal alteration

                                  18   omitted). The requirement accordingly “plays a vital role in curtailing claims that have not been

                                  19   invented, and thus cannot be described.” AbbVie, 759 F.3d at 1299 (internal quotation marks and

                                  20   alteration omitted). It helps give substance to the Supreme Court’s admonition that “a patent is

                                  21   not a hunting license. It is not a reward for the search, but compensation for its successful

                                  22   conclusion.” Brenner v. Manson, 383 U.S. 519, 536 (1966).

                                  23          As in many cases, the written-description and enablement analyses are, on the facts here,

                                  24   closely related. For the reasons explained above, a POSITA would not, from the ‘334 and ‘335

                                  25   Patents, be aware that the named inventor “was in possession of the invention”: the record is clear

                                  26   that there is no evidence that single-digit nanometer gate widths were possible to create at the

                                  27   time, and the patents describe those small sizes—and indeed much larger sizes—entirely in

                                  28   futuristic, aspirational terms. And, for the reasons described above, neither the knowledge in the
                                                                                          22
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 23 of 77




                                   1   art nor the possible (undue) experimentation changes this conclusion. At bottom, the ‘334 and

                                   2   ‘335 Patents describe technology that had not yet been invented; they express a “mere wish or plan

                                   3   for obtaining the claimed invention[, which] is not adequate written description.” Centocor Ortho

                                   4   Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1348 (Fed. Cir. 2011).

                                   5          D. Consistency of Invalidity and Infringement Arguments

                                   6          Tela argues that Intel’s positions regarding, on the one hand, the invalidity of the ‘334 and

                                   7   ‘335 patents and, on the other hand, noninfringement of the 14 nm products are inconsistent with

                                   8   each other. See Intel SJ Oppo. 15–16. This argument stems from a conclusion of Intel’s expert,

                                   9   Subramanian, in his initial expert report on invalidity. See Intel SJ Oppo. Ex. BB ¶¶ 790–91. In

                                  10   that report, Subramanian states that he “disagree[s] that Intel’s Accused Products infringe for the

                                  11   reasons that I will explain in my rebuttal report,” but that if the 14 nm products were found to

                                  12   infringe “under Tela’s infringement theory,” they would anticipate the ‘334 and ‘335 Patents. Id.
Northern District of California
 United States District Court




                                  13   ¶ 791. I disagree with Tela that Intel has taken inconsistent positions that are “fatal” to some or all

                                  14   of its arguments. Intel SJ Oppo. 15. Subramanian’s report is explicit that he believes the Accused

                                  15   Products do not infringe the ‘334 and ‘335 Patents. He merely states that, if Tela’s theory of

                                  16   infringement prevailed, his view is that the 14 nm products would therefore anticipate those

                                  17   patents. Id. Ex. BB ¶ 790–91. That position is consistent and permissible. See Peters v. Active

                                  18   Mfg. Co., 129 U.S. 530, 537 (1889) (“That which infringes, if later, would anticipate, if earlier.”).

                                  19          E. Infringement and Invalidity Conclusion

                                  20          For the reasons described, Intel is entitled to summary judgment that the Accused Products

                                  21   do not infringe the asserted claims and that the ‘334 and ‘335 Patents are invalid.

                                  22   II.    SUMMARY JUDGMENT ON INVENTORSHIP AND THE CNTS

                                  23          Some of Intel’s claims and defenses are based on its allegation that Pileggi should

                                  24   rightfully be named an inventor of the Asserted Patents. Additionally, some of Intel’s claims

                                  25   depend on its allegation that Tela violated the parties’ CNTS—that they entered into around the

                                  26   time of Intel’s investment into Tela—by pursuing its claims regarding the Asserted Patents here.

                                  27   Tela moves for summary judgment on those claims and defenses.

                                  28
                                                                                         23
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 24 of 77




                                   1                A. Laches

                                   2             I first consider Tela’s argument that Intel’s inventorship-based claims and defenses are

                                   3   barred by laches. “Laches is an equitable defense that may bar an inventorship claim.” Lismont v.

                                   4   Alexander Binzel Corp., 813 F.3d 998, 1002 (Fed. Cir. 2016). To prevail on a laches claim, Tela

                                   5   must establish that (1) the delay in filing a suit was “unreasonable and inexcusable” and (2) it

                                   6   suffered “material prejudice” as a result of the delay. Id. In the inventorship context, “a rebuttable

                                   7   presumption of laches attaches whenever more than six years passes from the time a purportedly

                                   8   omitted inventor knew or should have known of the issuance of the relevant patent.” Id. Like all

                                   9   matters to be settled on summary judgment, any underlying material facts must not be in genuine

                                  10   dispute. See id.

                                  11                    i.      Presumption of Laches

                                  12             Tela points to three pieces of evidence that Pileggi knew or should have known of the
Northern District of California
 United States District Court




                                  13   issuance of the patents more than six years prior to this suit. None establishes its entitlement to

                                  14   the presumption of laches as a matter of law. First, Tela points to a phone call in January 2006

                                  15   between Pileggi and Becker, and an email Pileggi wrote to himself afterward. Tela’s Motion for

                                  16   Summary Judgment (“Tela SJ Mot.”) [Dkt. No. 221] 14. In that email, Pileggi wrote,

                                  17             Told him that I had heard that he [Mr. Becker] was starting a company, and that the
                                                 technology was similar to the CMU technology . . . . I reminded him that our meeting was
                                  18             covered by our NDA, and that our IP belonged to CMU and MARCO, but was licensed to
                                  19             Fabbrix through CMU.
                                       See Tela SJ Mot. Ex. 20 ¶ 127; Intel’s Opposition to Tela’s Mot. (“Tela SJ Oppo.”) [Dkt. No. 229]
                                  20
                                       Ex. 36.
                                  21
                                                 Second, Tela points to a letter that a Fabbrix attorney sent to Becker on July 24, 2006. See
                                  22
                                       Tela SJ Mot. Ex. 23. Tela characterizes that letter as “impl[ying] that Tela misused Fabbrix’s
                                  23
                                       confidential and/or proprietary information.” Tela SJ Mot. 15. The letter states, in relevant part,
                                  24
                                                 As you are also aware, various individuals have been exposed to Intellectual Property of
                                  25
                                                 Fabbrix, as well as certain of its confidential business information. This includes yourself
                                  26             . . . and John Malecki.

                                  27             While verbal assurances have been made by you to Fabbrix that the business of Telas [sic]
                                                 is different than and not in competition with the business of Fabbrix, such assurances are
                                  28             viewed with skepticism, since “Telas” in Spanish means “fabrics,” and information that
                                                                                          24
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 25 of 77




                                              Fabbrix has received from third party sources is inconsistent with those verbal assurances.
                                   1

                                   2   Tela SJ Mot. Ex. 23 at ECF 2. The letter “reminded” Becker of Tela’s confidentiality obligations

                                   3   and alerted it to a patent application that Fabbrix had published. Id. at ECF 2–3.

                                   4          Third, Tela points to a protest that PDF—which bought Fabbrix—filed under 37 C.F.R. §

                                   5   1.291 in March 2007. See Tela SJ Mot. Ex. 28. That protest was filed with the U.S. Patent and

                                   6   Trademark Office (“PTO”) and sent in an email to Fabbrix. See id. It related to the ‘402

                                   7   Application, the parent to the Asserted Patents. As noted, Pileggi worked at PDF in some capacity

                                   8   for approximately four years after the sale. See id. Ex. 30 at 263:22–264:22.

                                   9          None of these pieces of evidence—nor the combination of them—show that Tela is

                                  10   entitled to summary judgment on this issue. At this stage, I must view all facts in the light most

                                  11   favorable to Intel; in that light, a reasonable person could conclude that Pileggi neither knew nor

                                  12   should have known of the Asserted Patents at their time of issuance. There is no direct evidence
Northern District of California
 United States District Court




                                  13   that Pileggi was aware of the Asserted Patents more than six years prior to filing this suit. He did

                                  14   admit in a deposition that he became aware of Tela’s patent filings but could not recall when,

                                  15   which is insufficient to base a summary judgment determination on. Tela’s Reply in Support of

                                  16   Tela SJ Mot. (“Tela SJ Reply”) [Dkt. No. 237] Ex. A at 254:9–13.

                                  17          Tela’s other evidence, likewise, has been shown to be subject to material factual disputes.

                                  18   There is a clear dispute about Pileggi’s knowledge of the PDF protest: Pileggi states that he was

                                  19   unaware of it. Tela SJ Oppo. Ex. 1 ¶ 31. Indeed, Tela bases its argument that Pileggi knew of it

                                  20   on the fact that he was associated with the company at that point. See Tela SJ Mot. 15. To show

                                  21   he had knowledge, Tela depends on inference; it argues that he was “deeply involved” in the

                                  22   company and so must have known. See Tela SJ Reply 13. At this stage, Tela is not entitled to

                                  23   rely on that inference, and I must draw the contrary one in favor of Intel—namely that Pileggi (as

                                  24   he stated) had no knowledge of the protest until this litigation. Tela SJ Oppo. Ex. 1 ¶ 31.

                                  25          Tela’s other evidence are the January 2006 phone call and the June 2006 email. Those

                                  26   statements might make a reasonable person believe that Pileggi was aware that his ideas were

                                  27   being utilized. There are, however, two problems. First, I cannot say on summary judgment that

                                  28   Pileggi was or necessarily would have been on notice that his ideas were being appropriated and,
                                                                                        25
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 26 of 77




                                   1   allegedly, patented. The evidence is not sufficiently conclusive at this stage. Relying on the email

                                   2   would require accepting an inferential chain to reach Tela’s interpretation. The letter might, as

                                   3   Tela itself says, “impl[y]” misuse, but a reasonable jury would not automatically accept it as

                                   4   conclusive evidence that Pileggi was aware his inventions were in fact being misused. This aside,

                                   5   even if Pileggi suspected Tela were making use of some portion of his ideas, it is a leap from that

                                   6   belief to actual or constructive knowledge that the patents should claim him as an inventor.

                                   7                  ii.     Entitlement to Laches

                                   8          Tela also argues that laches bars Pileggi’s inventorship claim, regardless of whether the

                                   9   presumption attaches or not. I cannot say as a matter of law that any delay in filing the suit was

                                  10   “unreasonable or inexcusable.” On the record before me, as explained above, there is not

                                  11   sufficient evidence (on summary judgment) to conclude that Pileggi delayed for unjustifiable

                                  12   reasons. Tela’s argument to the contrary, again, relies on drawing several important inferences in
Northern District of California
 United States District Court




                                  13   its favor. Specifically, Tela’s argument depends on the inferences that Pileggi or Intel were aware

                                  14   of Pileggi’s alleged contributions to the Asserted Patents for some length of time prior to filing

                                  15   that would make delay unjustified. It would be improper to draw that inference with respect to

                                  16   Pileggi, for the reasons discussed above.

                                  17          It would also be improper—on this record, at summary judgment—to conclude that there

                                  18   was an unjustifiable delay on Intel’s part. Tela offers two pieces of evidence that Intel (as distinct

                                  19   from Pileggi) knew or should have known of Pileggi’s alleged inventorship: the PDF protest and

                                  20   the diligence it conducted prior to investing in Tela. Tela SJ Mot. 16–18. Tela’s argument with

                                  21   respect to Intel is less convincing than with respect to Pileggi because Intel, at the time of the PDF

                                  22   protest, had no relationship to Pileggi’s claims. That protest, moreover, was not that Pileggi

                                  23   should have been named an inventor, it concerned the patent’s validity. As a result, Intel would

                                  24   have no reason to know of Pileggi’s claims to inventorship at the time of the protest. The

                                  25   diligence prior to the investment also does not discuss inventorship issues, it merely states that a

                                  26   protest is pending and that Tela would be submitting prior art references to the PTO. Even more

                                  27   fundamentally, Intel would have no reason to pursue Pileggi’s inventorship claim prior to Pileggi

                                  28   granting Intel a license to his rights in the Asserted Patents. In other words, there was no “delay”
                                                                                         26
                                           Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 27 of 77




                                   1   in Intel bringing an inventorship claim because it had no inventorship claim.

                                   2               B. Equitable Estoppel

                                   3            Relatedly, Tela argues that Intel is equitably estopped from asserting its inventorship-based

                                   4   claims and defenses. Like laches, equitable estoppel is an equitable defense. Equitable estoppel

                                   5   bars claims when there is “(1) unreasonable and inexcusable delay in filing suit, (2) prejudice to

                                   6   the defendant as a result of the delay, (3) affirmative conduct by the party against whom estoppel

                                   7   is asserted inducing the belief that it had abandoned its claim, and (4) detrimental reliance by the

                                   8   party asserting estoppel.” MCV, Inc. v. King-Seeley Thermos Co., 870 F.2d 1568, 1571 (Fed. Cir.

                                   9   1989).

                                  10            For the reasons just discussed, there was no “unreasonable or inexcusable delay” in filing

                                  11   this suit that can be determined as a matter of summary judgment. This aside, equitable estoppel

                                  12   is a worse fit for this case than laches because Tela has not presented suitable evidence showing
Northern District of California
 United States District Court




                                  13   affirmative inducement or detrimental reliance. Tela’s only argument that Intel took affirmative

                                  14   steps to induce it to abandon a claim is the purported delay in filing the suit. See Tela SJ Mot. 20.

                                  15   Tela points to no case in which these facts would suffice to show “affirmative conduct” aimed at

                                  16   “inducing” a party’s reliance. There is no allegation, for instance, that Intel (or Pileggi)

                                  17   affirmatively represented that no suit would be filed, or even took any action that would be cause a

                                  18   reasonable person to believe no suit would be filed. Tela’s theory would effectively collapse the

                                  19   “delay” portion of the equitable estoppel test with the final two prongs. Tela has pointed to no

                                  20   evidence that even arguably—let alone that is sufficient for summary judgment—shows that any

                                  21   alleged delay in filing the suit was done to induce Tela’s reliance.

                                  22               C. Inventorship Claims and Defenses

                                  23            Tela argues that Pileggi is, as a matter of law, not an inventor of the technology in the

                                  24   Asserted Patents and, consequently, that Intel’s claims and defenses that depend on that allegation

                                  25   fail.7 Although the underlying technology in this dispute is complex, Tela’s argument on this

                                  26
                                  27   7
                                         Tela also moved for summary judgment on several of Intel’s fraud-based claims and defenses
                                       related to the inventorship issue. See Tela SJ Mot. 21–22. Intel represents, and Tela does not
                                  28
                                       dispute, that it is no longer pursuing those claims, so the motion is to that extent moot. See Tela
                                                                                         27
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 28 of 77




                                   1   point is narrow: It contends that Pileggi’s assertion that he contributed to the technology is not, as

                                   2   it must be, corroborated. I agree with Intel that there are genuine disputes of material fact about

                                   3   the alleged corroborative evidence that preclude summary judgment.

                                   4          Inventorship is a question of law based on underlying facts. Gen. Elec. Co. v. Wilkins, 750

                                   5   F.3d 1324, 1329 (Fed. Cir. 2014). The issuance of a patent creates a presumption that the named

                                   6   inventors are the “true and only inventors.” Id. Accordingly, a claim of incorrect inventorship

                                   7   must be proven by clear and convincing evidence. Hess v. Advanced Cardiovascular Sys., Inc.,

                                   8   106 F.3d 976, 980 (Fed. Cir. 1997). “A joint invention is the product of a collaboration between

                                   9   two or more persons working together to solve the problem addressed.” Burroughs Wellcome Co.

                                  10   v. Barr Labs., Inc., 40 F.3d 1223, 1227 (Fed. Cir. 1994). “Conception is the touchstone of

                                  11   inventorship” and is “complete only when the idea is so clearly defined in the inventor’s mind that

                                  12   only ordinary skill would be necessary to reduce the invention to practice, without extensive
Northern District of California
 United States District Court




                                  13   research or experimentation.” Id. at 1227–28. But the alleged unnamed inventor need not have

                                  14   invented the entire invention; he or she must instead have “made a contribution to the claimed

                                  15   invention that is not insignificant in quality, when that contribution is measured against the

                                  16   dimension of the full invention, and did more than merely explain to the real inventors well-

                                  17   known concepts and/or the current state of the art.” Acromed Corp. v. Sofamor Danek Grp., Inc.,

                                  18   253 F.3d 1371, 1379 (Fed. Cir. 2001) (internal quotation marks and alteration omitted).

                                  19          Based largely on practical concerns about the unreliability inherent in depending on

                                  20   “conception” in an inventor’s mind—and the temptation to fabricate or inflate such evidence—the

                                  21   Federal Circuit has developed a rule of corroboration. “[T]he inventor must prove his conception

                                  22   by corroborating evidence, preferably by showing a contemporaneous disclosure.” Burroughs

                                  23   Wellcome, 40 F.3d at 1228. “[A]n alleged inventor’s testimony cannot satisfy the ‘clear and

                                  24   convincing evidence’ standard.” Price v. Symsek, 988 F.2d 1187, 1194 (Fed. Cir. 1993). The

                                  25   Federal Circuit has applied a “rule of reason” analysis to determine whether the alleged inventor’s

                                  26   testimony and corroborative evidence are satisfactory. Ethicon, Inc. v. U.S. Surgical Corp., 135

                                  27

                                  28
                                       SJ Oppo. 1 n.1.
                                                                                         28
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 29 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 30 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 31 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 32 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 33 of 77




                                   1   summary judgment. First, unlike in Apator, Pileggi’s testimony is not the only support that the

                                   2   subject matter of the slides was presented; Kheterpal testifies to that effect too. Second, there is

                                   3   some circumstantial evidence that these slides were shown to Becker, including that they fit with

                                   4   the agenda provided for the meeting and the names of the various slide presentations concern

                                   5   Becker. Accordingly, this issue is for the finder of fact, not summary judgment.

                                   6          A reasonable factfinder could credit (1) Pileggi’s representations, (2) Kheterpal’s

                                   7   representations, and (3) the slide presentation to Becker as Intel characterizes it. If all of that

                                   8   evidence were credited, a reasonable factfinder could see clear and convincing evidence of

                                   9   Pileggi’s contribution to the Asserted Patents. While I agree with Tela that the evidence is

                                  10   somewhat mixed, genuine disputes of material fact preclude summary judgment. Tela’s motion

                                  11   for summary judgment on the inventorship-based claims and defenses is DENIED.

                                  12              D. Breach of Contract and Covenant Not to Sue
Northern District of California
 United States District Court




                                  13          As I explained above, the parties entered into the CNTS on May 9, 2007. Count X of the

                                  14   SAC requests declaratory judgment because, it alleges, the CNTS bars Tela from claiming that

                                  15   Intel infringed the Asserted Patents. See SAC ¶¶ 189–93. Count XI of the SAC alleges breach of

                                  16   contract based on Tela allegedly breaching the CNTS by arguing the Accused Products infringe

                                  17   the Asserted Patents. Id. ¶¶ 194–201. Two of Intel’s counterclaims and one of its affirmative

                                  18   defenses mirror these allegations. See CIR ¶¶ 144–45, 214–26.

                                  19          The parties’ dispute on this issue is over the interpretation of the CNTS. The CNTS

                                  20   provides that Tela agrees that it “shall not Assert any Company Patent Right against Intel . . . for

                                  21   the manufacture, use, import, offer for sale or sale of any of Intel’s Products or any process or

                                  22   method employed in the manufacture, testing, distribution, or use thereof for so long as Intel does

                                  23   not Assert any Intel Patent Right against [Tela].” CNTS at ECF 3. The parties agree that the

                                  24   broad definition of “Assert” includes Tela’s position in this case. Their disagreement is about

                                  25   whether the Asserted Patents fall within the definition of “Company Patent Right.” The CNTS

                                  26   defines “Company Patent Right” to mean “any Patent Rights of [Tela] that claim priority during

                                  27   the term, or within two (2) years of the expiration of termination of this Agreement.” Id.

                                  28   (emphasis added).
                                                                                          33
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 34 of 77




                                   1           Tela argues that all of the Asserted Patents “claim priority” to March 9, 2006, the date of

                                   2   the ‘288 Provisional, which is before the CNTS went into effect on May 9, 2007. See Tela SJ

                                   3   Mot. 22–24. Intel contends that “claim priority” does not mean that the patents themselves state

                                   4   that they claim priority on their face, but instead that the patent must be legally entitled to priority

                                   5   outside of the term of the CNTS. See Tela SJ Oppo. 23–25. In other words, Intel argues that “if

                                   6   Tela’s alleged pre-CNTS priority documents do not satisfy” the statutory requirements of Section

                                   7   112, “the Asserted Patents [do] not ‘claim priority’ before the CNTS’s May 9, 2007 effective

                                   8   date.” Id. 24. Intel further argues that, as a result, there is a genuine dispute of material fact. Id.

                                   9           I conclude that Tela’s interpretation of the CNTS is correct and, consequently, it is entitled

                                  10   to summary judgment. The phrase “claim priority,” the parties agree, is a specialized term in this

                                  11   context.10 The Federal Circuit has frequently differentiated between “claiming” priority and

                                  12   actually being “entitled” to it. In Nat. Alternatives Int’l, Inc. v. Iancu, for instance, the court
Northern District of California
 United States District Court




                                  13   critiqued an argument as “conflat[ing] properly claiming priority and demonstrating entitlement to

                                  14   priority.” 904 F.3d 1375, 1380 (Fed. Cir. 2018). In In re NTP, Inc., the court stated that “a

                                  15   patent’s claims are not entitled to an earlier priority date merely because the patentee claims

                                  16   priority.” 654 F.3d 1268, 1277 (Fed. Cir. 2011). The PTO, too, appears to often discuss the two

                                  17   as separate. See, e.g., U.S. Patent and Trademark Office, Manual of Patent Examining Procedures,

                                  18   Section 211 (“See MPEP § 211 et seq. for the detailed requirements for claiming (and entitlement

                                  19   to), the benefit of an earlier-filed application under 35 U.S.C. 119(e), 120, 121, 365(c), or

                                  20   386(c).”). When a patent “claims priority,” the ordinary understanding in this context is that the

                                  21   patent claims priority on its face. I agree with Intel to the extent that the phrase “claim priority”

                                  22   would not always and everywhere mean “claim priority on the face of the patent.” And the

                                  23   Federal Circuit will often explicitly contrast “claiming priority on the face of the patent” with

                                  24   entitlement. But Intel has presented no Federal Circuit case—or other authority that would shed

                                  25

                                  26
                                       10
                                          The CNTS provides that it “shall be governed by and construed in accordance with the laws of
                                       the State of Delaware.” CNTS at ECF 4. Neither party applies the law of a particular state,
                                  27   perhaps because the question of interpretation turns on a term of art specific to patents. In any
                                       event, on this basic question, Delaware law is consistent with general principles of contract
                                  28   interpretation that I and the parties apply. See, e.g., United Rentals, Inc. v. RAM Holdings, Inc.,
                                       937 A.2d 810, 830 (Del. Ch. 2007) (laying out fundamental interpretive principles).
                                                                                          34
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 35 of 77




                                   1   light on the usual meaning of the phrase in this context—that conflates a patent “claiming priority”

                                   2   with being adjudicated to be entitled to priority.

                                   3           To reach a contrary interpretation, Intel points to 35 U.S.C. § 120, which governs when

                                   4   patent applications are “entitled to the benefit” of the date on an earlier filed application. It is true

                                   5   that claims of priority in patents are made to meet the requirements of that statute, so Intel’s

                                   6   argument is not wholly groundless. But it is unconvincing. Section 120 does not itself use the

                                   7   phrase “claim priority.” Instead, patents themselves “claim” priority, and, often times, they are

                                   8   “entitled” to priority under Section 120. Intel’s interpretation, moreover, stretches the plain

                                   9   language of the CNTS significantly further than Tela’s. And Intel’s argument would mean that

                                  10   the parties imposed odd logistical barriers on themselves. For a patent to qualify under the CNTS

                                  11   under Intel’s interpretation, it would presumably need to be adjudicated to be entitled to priority;

                                  12   otherwise, there would be no conclusive determination on that front.
Northern District of California
 United States District Court




                                  13           Not only is Intel’s interpretation out of step with the CNTS’s plain language, it makes little

                                  14   sense given that document’s purpose and structure. In consideration for Intel’s investment in

                                  15   Tela—as the CNTS explicitly contemplates, see CNTS at ECF 2—Tela gave up, among other

                                  16   things, the ability to sue Intel during the period of their agreement based on its patents. But the

                                  17   ‘228 Provisional was filed prior to the CNTS. The parties did not even arguably intend Tela to

                                  18   relinquish any rights related to that Provisional. Yet, under Intel’s interpretation, Tela would be

                                  19   giving up rights related to it merely because it happened to file the other applications within the

                                  20   period of the agreement. The agreement, it is clear, is intended to prevent assertions of rights that

                                  21   grew out of the term of the parties’ relationship, which would not include applications that claim

                                  22   priority before the relationship.

                                  23           If the parties had wanted to adopt the more expansive approach Intel urges, the

                                  24   straightforward way of doing so would be to have provided that Tela could not assert rights under

                                  25   any patent application “filed” during the period of the CNTS, or “filed and not found to be entitled

                                  26   to the earlier priority date they claim.” Instead, the parties chose to use the familiar language of

                                  27   “claim[ing] priority” during the relevant period.

                                  28           Intel also argues that this interpretation is incorrect because it “would grant Tela unilateral
                                                                                            35
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 36 of 77




                                   1   discretion to evade the CNTS by making an unsubstantiated allegation of pre-CNTS priority on

                                   2   the face of a patent” which would “render this provision of the CNTS meaningless.” Tela SJ

                                   3   Oppo. 24. Its argument is overstated. There are significant incentives not to make

                                   4   “unsubstantiated allegations” to the PTO. See, e.g., 37 C.F.R. 1.56 (discussing the duty to disclose

                                   5   material information). Parties do not need to rely solely on private contracts to prevent each other

                                   6   from misleading the government. That provision is no more “meaningless” than any other

                                   7   contractual provision that could be theoretically thwarted by a party acting in sufficiently bad

                                   8   faith.

                                   9            Although it does not repeat the assertion in its substantive argument section, Intel’s

                                  10   “Introduction” argues that it “negotiated the ‘claim priority’ language precisely to restrict the

                                  11   patents falling outside the CNTS’s scope to those developed before the parties entered into the

                                  12   agreement.” Tela SJ Oppo. 7. One party’s internal, unmanifested desire, however, does not
Northern District of California
 United States District Court




                                  13   dictate the meaning of a contract—especially in the absence of ambiguity. See, e.g., Restatement

                                  14   (Second) of Contracts § 202. And Intel cites no record evidence in support of this contention, or

                                  15   that shows that this was the parties’ mutual understanding.

                                  16            Finally, Intel is incorrect that there is a genuine dispute of material fact because of this

                                  17   dispute over interpretation. Tela SJ Oppo. 24–25. All of the cases it cites in support stand for the

                                  18   well-established principle that when there is a genuine ambiguity in the contract, there may be

                                  19   underlying disputed questions of fact about the parties’ intent. See, e.g., Whittlestone, Inc. v.

                                  20   Handi-Craft Co., No. C 08-04193 SBA, 2012 WL 3939629, at *9 (N.D. Cal. Sept. 10, 2012)

                                  21   (finding the contract ambiguous and the parties’ extrinsic evidence contradictory). Here, however,

                                  22   I do not find the contact ambiguous.

                                  23            Tela’s motion for summary judgment on this issue is GRANTED.

                                  24               E. Inventorship and CNTS Conclusion

                                  25            Genuine disputes of material fact preclude summary judgment on Intel’s inventorship-

                                  26   based claims and defenses. Tela has, however, established it is entitled to summary judgment on

                                  27   the claims based on its alleged violation of the CNTS.

                                  28
                                                                                           36
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 37 of 77




                                   1   III.    MOTIONS TO EXCLUDE AND STRIKE

                                   2               A. Intel’s Motions to Strike and Exclude Opinions of Dr. Foty

                                   3           Intel moves to exclude the opinions of Tela’s technical expert, Dr. Daniel Foty. See Intel’s

                                   4   Daubert Motion to Exclude Opinions of Dr. Daniel Foty (“Foty Mot.”) [Dkt. No. 246].

                                   5   Separately, Intel moves to strike portions of Dr. Foty’s report for Tela’s alleged failure to properly

                                   6   disclose the theories they relate to and on grounds of timeliness. See Intel’s Motion to Strike

                                   7   Portions of Tela’s Expert Reports (“Foty/Greene Mot.”) [Dkt. No. 244].

                                   8                   i.      Failure to Disclose

                                   9           “Patent Local Rule 3 requires patent disclosures early in a case and streamlines discovery

                                  10   by replacing the series of interrogatories that parties would likely have propounded without it.”

                                  11   ASUS Computer Int’l v. Round Rock Research, LLC, No. 12-CV-02099 JST (NC), 2014 WL

                                  12   1463609, at *1 (N.D. Cal. Apr. 11, 2014) (internal quotation marks and alteration omitted). This
Northern District of California
 United States District Court




                                  13   rule and others “are designed to require parties to crystallize their theories of the case early in the

                                  14   litigation and to adhere to those theories once they have been disclosed.” Verinata Health, Inc. v.

                                  15   Sequenom, Inc., No. C 12-00865 SI, 2014 WL 4100638, at *1 (N.D. Cal. Aug. 20, 2014). As a

                                  16   result, “[i]t is well settled that expert reports may not introduce theories not set forth in

                                  17   [infringement] contentions.” Finjan, Inc. v. Cisco Sys. Inc., No. 17CV00072BLFSVK, 2020 WL

                                  18   2322923, at *3 (N.D. Cal. May 11, 2020) (internal quotation marks and alteration omitted).

                                  19   Courts in this District frequently strike portions of expert reports that attempt to circumvent the

                                  20   disclosure rules. See e.g., id.; Verinata Health, Inc. v. Sequenom, Inc., No. C 12-00865 SI, 2014

                                  21   WL 4100638 (N.D. Cal. Aug. 20, 2014), at *3.

                                  22                        1. Thermal Annealing

                                  23           Intel argues that Tela did not disclose, in its infringement contentions, a theory advanced

                                  24   by Foty to support Tela’s infringement Opposition. At the hearing, Tela represented it is no

                                  25   longer pursuing the theory based on its understanding of Intel’s theories. For avoidance of

                                  26   potential future doubt or confusion, I nonetheless grant the motion to strike it.

                                  27           As explained above, one dispute in this case is over “diffusion regions,” which the asserted

                                  28   claims require. The parties agreed to a construction of “diffusion region” as “selected portions of
                                                                                          37
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 38 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 39 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 40 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 41 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 42 of 77




                                   1   the report. Even if it was related to other infringement contentions, it put Intel on sufficient notice

                                   2   that Tela was marking the structure in the second image as the first-metal layer; Intel has offered

                                   3   no reason that that designation would not be equally relevant to all claims, especially if it was

                                   4   aware that the first image was incorrect.

                                   5                  ii.     Supplemental Report

                                   6          Tela was required to submit expert reports on infringement by April 8, 2020. On June 24,

                                   7   2020, Tela submitted what it styled as a “supplemental” expert report by Foty that analyzed the

                                   8   ITC administrative law judge’s (“ALJ”) conclusions, which issued on May 22, 2020. See

                                   9   Foty/Greene Mot. Ex. 6. Intel argues that report should be stricken on three grounds. I agree with

                                  10   Intel on one: the report is improper under the Federal Rules of Civil Procedure. Tela asserts it was

                                  11   able to submit the report past the cutoff because of FRCP 26(e), which governs supplementing

                                  12   discovery responses. See Foty/Greene Oppo. 15. Under that rule, when a party has made a
Northern District of California
 United States District Court




                                  13   disclosure under the FRCP, the party, “must supplement or correct its disclosure or response . . . in

                                  14   a timely manner if the party learns that in some material respect the disclosure or response is

                                  15   incomplete or incorrect.” FED. R. CIV. P. 26(e)(1). Foty’s supplemental report does not, however,

                                  16   correct any “incomplete” or “incorrect” prior disclosure. Instead, the report exclusively discusses

                                  17   Foty’s areas of agreement and disagreement with the ALJ.

                                  18          Tela argues that Foty could not have issued the report prior to the ALJ’s determination.

                                  19   That is true, but it does transform a filing into one that corrects past “incomplete” or “incorrect”

                                  20   disclosures. The parties do not have an automatic right to file expert reports simply to respond to

                                  21   unfavorable adjudications; they have the right to file expert reports in accordance with the case

                                  22   schedule. Especially in the patent context, the cutoffs for expert reports are not an empty

                                  23   formality. The patent rules are concerned, among other things, with preventing suits from

                                  24   becoming sprawling and unmanageable by, for instance, the boundless filing of new expert

                                  25   reports. Rule 26(e) exists to impose a duty on parties to correct past filing, it does not permit end-

                                  26   running case schedules. The motion to strike this report is GRANTED.

                                  27

                                  28
                                                                                         42
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 43 of 77




                                   1                  iii.      Layout Files, Design Documents, and Fabrication Steps

                                   2          As alluded to above, Foty relies on certain design-stage documents and fabrication steps of

                                   3   Intel’s products to show that their “gate contact structures” are separate layers from the gate layer

                                   4   and interconnects, as the claim construction requires. Foty also bases some opinions on “diffusion

                                   5   regions” on layout files rather than the physical chips. Intel argues that these opinions should be

                                   6   excluded under Daubert because they are irrelevant and will create confusion.

                                   7          “A patentee may prove infringement by any method of analysis that is probative of the fact

                                   8   of infringement and circumstantial evidence may be sufficient.” Martek Biosciences Corp. v.

                                   9   Nutrinova, Inc., 579 F.3d 1363, 1372 (Fed. Cir. 2009) (internal quotation marks and citations

                                  10   omitted). But “to infringe an apparatus claim, the device must meet all of the structural

                                  11   limitations.” Cross Med. Prod., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1311–12

                                  12   (Fed. Cir. 2005). Accordingly, the parties’ dispute must be centered on the structure of the device.
Northern District of California
 United States District Court




                                  13   This is not to say that other evidence cannot, in some circumstances, act as a stand-in for the

                                  14   device’s physical structures. As Tela correctly points out, courts may compare an “industry

                                  15   standard” to the claims to determine infringement. Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321,

                                  16   1327 (Fed. Cir. 2010). Tela leaves out, however, the reason behind this: “claims should be

                                  17   compared to the accused product to determine infringement. However, if an accused product

                                  18   operates in accordance with a standard, then comparing the claims to that standard is the same as

                                  19   comparing the claims to the accused product.” Id. (emphasis added). And, the Federal Circuit

                                  20   held, the other party could show that the structure did not, in fact, operate the same as the industry

                                  21   standard. See id.12

                                  22                         1. Upstream Documents

                                  23          As I explained above, some of the asserted claims require “[gate] contact structure(s)” that

                                  24   the 14 nm and 10 nm Accused Products do not have. Without repeating my analysis in detail, I

                                  25   find that the accused contact structures are, for somewhat different reasons for each product type,

                                  26   not “separate from” the interconnect layers. Foty opines that they are separate structures for

                                  27
                                       12
                                  28    Tela points out that Intel did not identify specific paragraphs it seeks to strike with these
                                       motions. I therefore describe the substance of what will be struck.
                                                                                        43
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 44 of 77




                                   1   several reasons. One is based on what Intel calls “upstream layout shapes” or “design-stage

                                   2   abstractions.” The motion to strike reliance on these is GRANTED. Tela had and has the

                                   3   composition and structure of the accused products available to it, yet these opinions focus an

                                   4   attenuated abstractions, not the completed structures. This is not a case in which the structure

                                   5   itself is unavailable or in which there is conclusive evidence that a proxy for it is necessary or

                                   6   reflective of the physical device. See Fujitsu, 620 F.3d at 1327 (“[C]laims should be compared to

                                   7   the accused product to determine infringement.”).

                                   8          Tela makes two types of counterarguments. The first is to essentially repeat its substantive

                                   9   arguments on the merits. See Foty Oppo. 8–9. I have addressed the merits above. The second is

                                  10   that the Federal Circuit and other courts have approved of consideration of this type of evidence.

                                  11   One of Tela’s Federal Circuit cases is Fujitsu, discussed above. That case permitted a court to rely

                                  12   on an industry standard where the product conformed to that standard. Fujitsu, 620 F.3d at 1327.
Northern District of California
 United States District Court




                                  13   The court there was clear that: “We agree that claims should be compared to the accused product

                                  14   to determine infringement.” Id. (emphasis added). Consideration of the standard was permissible

                                  15   precisely because, in that case, it was “the same” as considering the product. Id. And, the court

                                  16   made clear that if an industry standard did not shed sufficient light on the accused product, it

                                  17   would not be considered in the same way. Id. at 1327–28.

                                  18          Tela also relies on Martek. There, however, the experts “conceptually analyzed the

                                  19   accused process and testified that it must meet the functional claim limitation based on the

                                  20   composition of Lonza’s culture medium and the known effects of chloride concentration on

                                  21   stainless steel corrosion.” Martek, 579 F.3d at 1373–74. In other words, the experts analyzed the

                                  22   components of the accused product and applied an established scientific principle to them. Indeed,

                                  23   the court there explicitly approved of an earlier precedent’s admonition that the patentee “did not

                                  24   prove infringement because she presented no testimony based on the accused products themselves

                                  25   that supported a finding of infringement.” Id. (internal quotation marks omitted). Again, then, the

                                  26   Federal Circuit’s approach is not so rigid as Tela would have it; instead, the court has permitted

                                  27   evidence of infringement when it actually reflected the reality of the accused products themselves.

                                  28   It is worth underscoring that what is excluded here are either (1) simple diagrams that map
                                                                                         44
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 45 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 46 of 77




                                   1   on them here. But in an infringement analysis, the task is to compare the construed claim to the

                                   2   accused product. The motion is GRANTED. Foty’s reliance on the layout shapes is struck but not

                                   3   his reliance on other evidence or opinions that do not depend on them.

                                   4                  iv.      45 nm Products as Prior Art

                                   5          Foty opined that Intel’s 45 nm products—a previous generation than the Accused

                                   6   Products—are not prior art. Intel seeks to exclude his opinions on this topic for several reasons.

                                   7                        1. Abandonment, Suppression, and Concealment

                                   8          Foty argues that Intel abandoned, suppressed, and/or concealed the 45 nm products,

                                   9   contravening Intel’s expert’s opinion that Intel did not do so. Abandoned, suppressed, or

                                  10   concealed art does not entitle an inventor to a patent and cannot invalidate a patent. 35 U.S.C. §

                                  11   102(g); Checkpoint Sys., Inc. v. U.S. Int’l Trade Comm’n, 54 F.3d 756, 761 (Fed. Cir. 1995).

                                  12          In Fox Group, Inc. v. Cree, Inc., 700 F.3d 1300 (Fed. Cir. 2012), the Federal Circuit
Northern District of California
 United States District Court




                                  13   addressed the standard for abandonment, suppression, or concealment. It differentiated there

                                  14   between what is required for a process claim and a product claim. One way that a product can be

                                  15   shown to not have been abandoned, concealed, or suppressed is through commercialization of that

                                  16   product. See Fox Grp., 700 F.3d at 1306. In Fox Group, the party arguing that the claim had been

                                  17   suppressed contended that, even though there the product had been publicly disclosed, it was not

                                  18   done so in a way as to enable it. Id. The Federal Circuit said that a requirement that the

                                  19   commercialized product be enabling applied to process claims. See id. at 1306–07. But, it said,

                                  20   there was a distinction between product and process claims on this front. Id. at 1307. The purpose

                                  21   of Section 102(g), the court said, “is to bar an inventor from receiving a patent on an invention that

                                  22   has already been invented and was not abandoned, suppressed, or concealed.” Id. The rationale

                                  23   appears to be that the disclosure of a product—as opposed to a process—is sufficient to show

                                  24   there was no abandonment, concealment, or suppression. Accordingly, the court held that the

                                  25   appellee “ma[king] its invention . . . known to the public,” even if not enabling, was sufficient. Id.

                                  26          Intel argues that Foty’s opinions effectively contravene Fox Group because he opines that

                                  27   Intel was required to make an enabling disclosure of its 45 nm products, as opposed to simply a

                                  28   public disclosure. Foty Mot. 17–18. Foty opines that Intel’s technology was not prior art because
                                                                                        46
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 47 of 77




                                   1   it was abandoned, suppressed, or concealed; the public, commercial release of its 45 nm chips,

                                   2   Foty argues, it not sufficient to enable because Intel kept secret test chips and layout files. To the

                                   3   extent that Foty’s opinions rest on this basis, I agree that they squarely contradict Fox Group and

                                   4   are, accordingly, contrary to law; they would, by the same token, be inadmissible under Daubert

                                   5   and FRE 403 as it would confuse the issues and mislead the trier of fact. See, e.g., Apple, Inc. v.

                                   6   Samsung Elecs. Co., No. 11-CV-01846-LHK, 2012 WL 2571332, at *6 (N.D. Cal. June 30, 2012).

                                   7             Tela counters that this issue turns on whether the alleged suppression was “intentional” or

                                   8   “inferential.” Foty Oppo. 15–16. But Intel’s argument is that Foty’s opinion is contrary to law to

                                   9   the extent it states that enablement is required—regardless of what form of suppression occurred.

                                  10   Tela then relies on the dissent from Fox Group.13 Puzzlingly, Tela states, “[f]or avoidance of

                                  11   doubt, Tela is not asking this Court to adopt [the] dissent in order to deny Intel’s Motion.” Id. 16.

                                  12   But it then goes on to say, that “Intel’s entire Daubert Motion with respect to Dr. Foty’s 45nm
Northern District of California
 United States District Court




                                  13   opinions is based off of a 2-judge majority decision that the third judge on the panel confirmed is

                                  14   in contradiction with prior established Federal Circuit law shows just how tenuous Intel’s

                                  15   arguments are” and previously said that the dissent “confirms the flaws in Intel’s reasoning.” Id.

                                  16   A two-judge majority opinion is, of course, just as binding on me as a three-judge majority. The

                                  17   dissent may well have adopted Tela’s position, but I must follow the majority’s guidance.

                                  18             The motion to exclude Foty’s opinions at trial to the extent they rely on the principle (or

                                  19   purport to conclude) that enablement is required for public disclosure under Section 102(g) is

                                  20   GRANTED.

                                  21                        2. Use of Confidential Documents

                                  22             Foty states that Subramanian’s prior-art analysis is incorrect, among other reasons, because

                                  23   it relies on confidential information not available to the public. Intel argues that such opinions are

                                  24   incorrect as a matter of law. Foty Mot. 18–19. The two cases it cites as authority, however, do

                                  25   not compel that conclusion. In one, the court’s discussion of confidentiality was about whether

                                  26   the documents could have been obtained sooner for purposes of amendment. Illumina, Inc. v.

                                  27

                                  28   13
                                            That opinion concurred in part and dissented in part, but Tela relies on portion that dissented.
                                                                                          47
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 48 of 77




                                   1   Natera, Inc., No. 18-CV-01662-SI, 2019 WL 2077850, at *1 (N.D. Cal. May 10, 2019). The

                                   2   allegedly confidential information in the other was apparently used to establish the date of

                                   3   invention, not the state of the art. Fox Grp., Inc. v. Cree, Inc., 819 F. Supp. 2d 524, 531–32 (E.D.

                                   4   Va. 2011), aff’d in part, vacated in part, 700 F.3d 1300. The motion is DENIED.

                                   5                      3. Differentiation Between the Test Chip and Product

                                   6          One of Intel’s arguments is that the 45 nm test chip and the Penryn processor that it

                                   7   ultimately sold qualify as the “same invention” for purposes of the prior-art analysis. The former,

                                   8   Intel asserts, is a prototype of the latter. See Foty Mot. 19–20. Intel’s experts have introduced

                                   9   evidence they claim supports this view. See, e.g., Foty Mot. Ex. 19 ¶ 285. Tela, on the other

                                  10   hand, maintains that the test chip and Penryn processor are sufficiently different that they do not

                                  11   qualify as the same invention. Foty opines that the two are different and offers various theories in

                                  12   support. See, e.g., Foty Mot. Ex. 3 ¶¶ 491–94.
Northern District of California
 United States District Court




                                  13          Intel seeks to strike Foty’s opinions on the basis that he erroneously treats the two chips as

                                  14   separate inventions. Intel relies principally on Eolas Technologies Inc. v. Microsoft Corp., 399

                                  15   F.3d 1325 (Fed. Cir. 2005). There, the district court held that, because a later version of the

                                  16   product was made, the prototype was “abandoned.” Id. at 1333. The Federal Circuit held that the

                                  17   definition of “invention,” however, could encompass “improved version[s]” of the products. Id.

                                  18   Intel argues that Eolas shows that Foty’s treatment of the 45 nm test chip and the commercialized

                                  19   Penryn product is contrary to law

                                  20          This argument begs the question. Eolas was on appeal from summary judgment after full

                                  21   evidentiary findings about the earlier and later versions were made. Intel effectively seeks to turn

                                  22   a factual dispute—whether a previous version is simply “improved” such that it is the same

                                  23   invention or whether it was so changed as to be a different one—into a legal one. Here, there have

                                  24   been no findings of fact about the differences between the two. Indeed, the differences (or lack

                                  25   thereof) is the heart of the disagreement between the experts and parties on this topic. All of

                                  26   Intel’s arguments relate to whether Foty’s opinions are ultimately correct, not to whether they

                                  27   have a sound basis under Daubert. Intel argues, for instance, that none of Foty’s evidence shows

                                  28   that the differences between the two are material to the dispute. But that is the very question to be
                                                                                        48
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 49 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 50 of 77




                                   1   circumstantial evidence of an independent nature can satisfy the corroboration requirement.”

                                   2   (internal citations omitted)).

                                   3           Intel also objects to Foty’s opinion regarding Auth’s potential testimony. Intel expects

                                   4   Auth to testify that the 45 nm test chip was reduced to practice at the relevant time. See Foty Mot.

                                   5   22–23. At his deposition, Foty was asked if he could dispute Auth’s knowledge of the test chip’s

                                   6   alleged reduction to practice. He replied, “I can’t dispute it, but as I said, Dr. Auth is testifying not

                                   7   in January 2006 so Dr. Auth’s testimony was not available to a person of skill in the art doing this

                                   8   hypothetical analysis in January 2006. That information was not available to that person.” See

                                   9   Foty Mot. Ex. 2 at 516:12–518:9. Intel argues that, “[c]ontrary to Dr. Foty’s suggestion, the jury

                                  10   is permitted to consider evidence of reduction to practice that was not publicly available at the

                                  11   time, including inventor testimony.” Foty Mot. 23. I agree, and to the extent Foty purports to

                                  12   instruct the jury about the legal standard, he may not. But, again, I do not read Foty’s statements
Northern District of California
 United States District Court




                                  13   as Intel does. Nowhere in this statement (which occurred in answer to a deposition question) is he

                                  14   saying it would be improper to consider such statements.

                                  15           Finally, I agree with Intel that one of the opinions it objects to is inadmissible. Foty states

                                  16   that, “One can imagine that in a chip with more than a billion transistors, one cell not being tested

                                  17   or functioning properly would not prevent a press release claiming successful fabrication.” Foty

                                  18   Mot. Ex. 3 ¶ 472. That statement is not plausibly within Foty’s expertise as a technical expert; it

                                  19   does not concern the technology at issue or, really, the industry in general. As a lay opinion, it is

                                  20   inadmissible speculation, as Intel argues. See FED. R. EVID. 602; 701(a). Intel’s motion is

                                  21   GRANTED IN PART only as to this opinion; it is otherwise DENIED.

                                  22                   v.      Conclusion Regarding Foty

                                  23           Intel’s motion to strike is GRANTED IN PART with respect to Foty’s opinions about

                                  24   thermal annealing, supplemental report, and reliance on layout files and design abstractions; it is

                                  25   otherwise DENIED. Intel’s motion to exclude Foty’s testimony is GRANTED IN PART with

                                  26   respect to his opinions regarding enablement being required for abandonment, suppression, and

                                  27   concealment and the single speculative sentence about the press release; it is otherwise DENIED.

                                  28
                                                                                          50
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 51 of 77




                                   1                B. Intel’s Motions to Strike and Exclude Opinions of Mr. Greene

                                   2          Intel moves to strike portions of the expert report of Jed Greene, Tela’s damages expert,

                                   3   because they were not disclosed. See Foty/Greene Mot. And it moves to exclude testimony of his

                                   4   under Daubert. See Intel’s Motion to Exclude Certain Damages Opinions of Jed Greene (“Greene

                                   5   Mot.”) [Dkt. No. 242].

                                   6                   i.      Failure to Disclose

                                   7          The law on a party’s failure to disclose contentions that appear in expert reports is stated

                                   8   above and will not be repeated.

                                   9                        1. U.S. Sales-Based Royalty Rate

                                  10          Intel contends that Tela’s damages contentions were based, in part, on an effective royalty

                                  11   rate agreement between Tela and Qualcomm for Qualcomm’s worldwide alleged infringing sales.

                                  12   Greene’s expert report, Intel argues, for the first time bases the rate on Qualcomm’s U.S. alleged
Northern District of California
 United States District Court




                                  13   infringing sales, which increases the potential effective royalty rate. See Foty/Greene Mot. 13–14;

                                  14   see also id. Ex. 26 ¶ 171. The Local Patent Rules require that, when a party submits damages

                                  15   contentions, it must identify “its theories of recovery, factual support for those theories, and

                                  16   computations of damages within each category, including . . . reasonable royalty.” PATENT L. R.

                                  17   3-8(a). I agree with Tela that its broad theory of these damages—royalty rates based on

                                  18   Qualcomm’s sales—was fairly disclosed and that the data for both theories appeared in the same

                                  19   documents. See Foty/Greene Oppo. 19–20. But the Rule requires “computations of damages.” It

                                  20   is not disputed that the manner and result of how Greene now calculates damages was not

                                  21   disclosed.

                                  22          On this record, Intel was prejudiced. If Tela had disclosed in its damages contentions that

                                  23   it planned to base calculations on U.S. sales, Intel could have taken discovery (including through

                                  24   the deposition of Tela’s licensing representative, Neal Carney) on the question that undergirds

                                  25   Greene’s analysis: whether Qualcomm and Tela believed that the U.S. sales figures were the more

                                  26   relevant for their negotiations. That is a factual question. Because Greene opines that it is true

                                  27   and goes on to award Tela a higher damages calculation based on it, it would only be fair for it to

                                  28   have been disclosed so that Intel could focus on it. It was not enough that Tela at some point
                                                                                         51
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 52 of 77




                                   1   identified the underlying data because that would not reasonably put Intel on notice. Accordingly,

                                   2   I will strike Greene’s conclusions to the extent they depend on U.S. sales instead of worldwide

                                   3   sales. I note that Tela itself classifies the U.S. sales-based calculation as an “alternative means of

                                   4   calculating” damages, see Foty/Greene Oppo. 20; it may rely on the worldwide sales-based figures

                                   5   and method it disclosed in its contentions.

                                   6                  2. Per-Unit Calculation

                                   7          Intel argues that Tela’s damages contentions were based, in part, on calculating royalty

                                   8   rates as a percentage of revenue; that is, dividing a licensee’s royalty payment by its sales revenue

                                   9   of the licensed products. See Foty/Greene Mot. 16. Greene’s report, it asserts, instead calculates

                                  10   royalty rates by taking a fixed royalty payment for each chip (regardless of price). See, e.g., id.

                                  11   Ex. 26 ¶ 175. Tela responds that this latter calculation—the per-unit method—need not have been

                                  12   disclosed because it is a “subsidiary calculation[]” in Greene’s report and its previous disclosure of
Northern District of California
 United States District Court




                                  13   revenue-based calculations was just “exemplary.” Foty/Greene Oppo. 21. Tela cannot classify

                                  14   something as “subsidiary” to get away from its failure to disclose. That calculation by Greene, if

                                  15   accepted, would result in a different result on a different basis than the one Tela disclosed.

                                  16          If there were no prejudice to Intel, Tela’s failure to disclose might not result in a successful

                                  17   motion to strike. But here, Intel deposed Carney (Tela’s licensing representative) about Tela’s

                                  18   revenue-based contentions and, to Intel, elicited answers demonstrating that the revenue-based

                                  19   calculations for royalty rates were litigation-driven, while Tela internally had never regarded the

                                  20   value of its licenses to be based on that calculation. See Foty/Greene Mot. Ex. 30 at 123:24–

                                  21   124:11, 129:2–7. If Tela had timely disclosed its per-unit calculation, Intel could have taken

                                  22   discovery about it—including, at the least, questioning Carney as it did with Tela’s disclosed

                                  23   contentions. Additionally, striking these calculations is not unduly prejudicial to Tela as Greene

                                  24   also performs calculations based on revenue and, in fact, Tela itself asserts that the report

                                  25   “primarily relies” on those calculations. Foty/Greene Oppo. 22.14 I will strike Greene’s

                                  26
                                  27   14
                                         Tela argues vaguely that “Intel questioned Mr. Carney extensively about both percentage of
                                       revenue and per-unit royalty rates” and cites, without elaboration, various points in Carney’s
                                  28
                                       deposition. Foty/Greene Oppo. 23 (emphasis in original). But that does not mean that Intel was
                                                                                        52
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 53 of 77




                                   1   conclusions regarding per-unit royalty rates.

                                   2                   3. Pre-Suit Damages

                                   3           Intel argues that Tela never disclosed the basis for any pre-suit damages that Greene

                                   4   includes in his report. Foty/Greene Mot. 19–20. Intel at one point served interrogatories that

                                   5   required Tela to “explain all factual and legal bases for any contention that Tela is entitled to pre-

                                   6   suit damages from Intel” including various specific requirements. See Foty/Greene Mot. Ex. 33 at

                                   7   6. Tela objected on numerous (often boilerplate) grounds, including that it was premature. Id. at

                                   8   7. But Tela committed to supplementing the request after providing damages contentions. Id. Its

                                   9   supplement only responded (1) “Tela does not contend that its licensees have marked or do mark

                                  10   any products with the Asserted Patents,” (2) by incorporating its contentions, (3) and that

                                  11   investigation was ongoing and it still required discovery. Id. Ex. 34 at 8 (emphasis added).

                                  12           It is revealing that Tela does not simply point to some disclosure that plainly sets out a
Northern District of California
 United States District Court




                                  13   basis for its liability claim. Tela responds first by citing a January 10, 2019, disclosure that states,

                                  14   “Intel itself alleges that it became aware of an assertion by Tela of . . . the asserted patents . . . in

                                  15   August 2014 when Tela sent Intel a list of certain patents for a licensing discussion.” Foty/Greene

                                  16   Oppo. 23; see also id. (“This disclosure, in and of itself, moots Intel’s claim.”); Foty/Greene Mot.

                                  17   Ex. 34 at 8. While I would not necessarily, as Intel urges, grant this motion to strike based solely

                                  18   on a disclosure appearing in infringement contentions rather than damages contentions, see

                                  19   Foty/Greene Reply 13, I fail to see how this disclosure would put Intel on notice concerning even

                                  20   the basic facts required. Tela does not point to any more explicit such notice than this.15 Tela also

                                  21   argues that, when I denied Intel’s motion to dismiss, I held that Intel had sufficient pre-suit notice

                                  22   of infringement. Even if Tela were wholly correct in interpreting that order—which, it bears

                                  23
                                       on sufficient notice that Tela would be pursuing this theory and, accordingly, there was no motive
                                  24
                                       to question Carney (or take other evidence) in the same way or to the same degree as it did about
                                  25   the per-unit calculation.
                                       15
                                  26      Tela includes a footnote after the first sentence in its briefing on this point. That sentence states
                                       that Intel’s argument is “fundamentally misplaced” and the footnote begins, “See, e.g.,” and cites,
                                  27   without explanation, roughly two dozen pages of exhibits. See Foty/Greene Oppo. 23 & n.14. It
                                       is telling that Tela does not highlight any statement within those exhibits—which are, in any case,
                                  28
                                       witness transcripts, not disclosures—that would put Intel on notice.
                                                                                          53
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 54 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 55 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 56 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 57 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 58 of 77




                                   1   technology—i.e., the 4 Series family.”).

                                   2            However, I conclude that this potential flaw goes to weight, not admissibility. Greene

                                   3   asserts that “Even within the 4 Series Family, the Asserted Patents are the most applicable to

                                   4   Intel, and would likely be viewed by Intel as the most valuable. For instance, Intel states that it

                                   5   chose to challenge the ’012 Patent and the ’966 Patent because they are broader and more relevant

                                   6   to addressing Tela and Intel’s dispute.” Id. Ex. A ¶ 212. Accordingly, I view this as an

                                   7   underlying assumption, rather than an unsupported guess—even if the underlying evidence is

                                   8   somewhat faltering. Intel objects that even this statement deals with only two patents, but here (1)

                                   9   the patents are closely related and (2) Greene makes clear that he extrapolates from this principle

                                  10   to the Asserted Patents more broadly. Intel may cross-examine about this issue.

                                  11            Next, Intel objects to Greene’s reliance on two papers that address allocation of value

                                  12   among patent portfolios. Greene Mot. 15–16. These papers have been relied on by other experts
Northern District of California
 United States District Court




                                  13   and courts as one way of guiding allocation of value. See Greene Oppo. 13 (collecting cases).

                                  14   Intel responds that the methodology of the papers is insufficiently tied to the specifics of this case.

                                  15   That is an issue of weight, not exclusion under Daubert. There is evidence that damages experts

                                  16   rely on these papers with some regularity. Although the papers use general data to show how to

                                  17   allocate the value of patents, courts have made clear that patent damages calculations will

                                  18   necessarily include some level of approximation. Here, Greene has chosen a methodology that,

                                  19   even if not a perfect fit, is (on this record) generally regarded as reliable in his field for evaluating

                                  20   allocations. From there, Greene then applies it to this case, as other experts have done in their

                                  21   cases.

                                  22            Finally, Intel takes issue with Greene’s allocation of value among the Asserted Patents.

                                  23   Again, this issue is for cross-examination. Intel’s primary concern is that, when Greene

                                  24   apportions the value down to different combinations of specific Asserted Patents, each

                                  25   combination is still given the same value as all of the Asserted Patents combined. Greene Mot.

                                  26   16–17. The reason, though, is that the patents are largely overlapping, so Greene makes (as his

                                  27   report explains) the relative changes in value to other measures, such as royalty rate and base, but

                                  28   not to the value as a percent of the patent portfolio. Intel is free to question those assumptions, but
                                                                                          58
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 59 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 60 of 77




                                   1   Gas & Elec. Co., No. 15-CV02383-RS, 2018 WL 5013580, at *2 (N.D. Cal. Oct. 16, 2018). But

                                   2   here Greene has conducted his own analysis and relies on Tela’s projections, in his view, to assess

                                   3   its expectations. Intel is free to cross-examine about this reliance, or about its argument that some

                                   4   of these projections are inconsistent with Greene’s own; neither reason requires exclusion today.

                                   5                  iii.    Alleged Technical Opinions

                                   6          Intel also contends that Greene offers improper technical opinions beyond his expertise.

                                   7   Greene Mot. 20–22. To the extent that Greene attempts to offer technical expert opinions as the

                                   8   substantive evidence that they are true at trial, that would be improper. Here, however, Greene

                                   9   merely—as he states in the report—relies on the technical knowledge that has been communicated

                                  10   to him. See, e.g., Greene Oppo. Ex. C at 124:2–23 (discussing the basis of his opinions as

                                  11   including discussions with Foty). Intel responds that some of these opinions are not in Foty’s

                                  12   report. But Greene relied on his discussions with Foty, which Intel does not object is improper.
Northern District of California
 United States District Court




                                  13   Intel may object at trial if any technical opinion is offered as substantive evidence of its truth (as

                                  14   opposed to the underlying understanding of the technology to form damages opinions).

                                  15                  iv.     Conclusion Regarding Greene

                                  16          Intel’s motion to strike Greene’s testimony for failure to disclose is GRANTED IN PART;

                                  17   it is only DENIED with respect to some breach-of-NDA damages opinions, as described. Intel’s

                                  18   motion to exclude DENIED.

                                  19              C. Tela’s Motion to Strike and Exclude Opinions of Dr. Subramanian

                                  20          Tela moves to strike and exclude various portions of the report and various opinions of

                                  21   Intel’s expert, Dr. Vivek Subramanian. See Tela’s Motion to Strike and Exclude Regarding Dr.

                                  22   Vivek Subramanian (“Subramanian Mot.”) [Dkt. No. 250].

                                  23                  i.      Practicing the Prior the Art Defenses

                                  24          Tela argues that Subramanian’s opinions on several topics assert improper “practicing the

                                  25   prior art” defense. In a line of cases, the Federal Circuit has held that accused infringers may not

                                  26   offer a practicing the prior art defense. This defense “typically refers to the situation where an

                                  27   accused infringer compares the accused infringing behavior to the prior art in an attempt to prove

                                  28   that its conduct is either noninfringing or the patent is invalid as anticipated because the accused
                                                                                          60
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 61 of 77




                                   1   conduct is simply ‘practicing the prior art.’” Cordance Corp. v. Amazon.com, Inc., 658 F.3d 1330,

                                   2   1337 (Fed. Cir. 2011). The concern is that invalidity must be proven by clear and convincing

                                   3   evidence, while noninfringement need only be proven by a preponderance of the evidence. See id.

                                   4   The difference in burdens “can potentially allow a defendant to skirt evidentiary hurdles and

                                   5   conflate the infringement and invalidity inquiries.” 01 Communique Lab., Inc. v. Citrix Sys., Inc.,

                                   6   889 F.3d 735, 742 (Fed. Cir. 2018). “In essence, an accused infringer forsakes any comparison

                                   7   between the asserted claims and the accused product, relying instead upon purported similarities

                                   8   between the accused product and the prior art.” Id. “This does not, however, preclude a litigant

                                   9   from arguing that if a claim term must be broadly interpreted to read on an accused device, then

                                  10   this same broad construction will read on the prior art.” Id.

                                  11                      1. Invalidity Opinions

                                  12           Tela’s concerns about Subramanian’s opinions on invalidity are most easily addressed.
Northern District of California
 United States District Court




                                  13   The parties, in fact, appear to interpret Subramanian’s argument the same way: he argues that if

                                  14   the asserted claims are interpreted broadly enough to apply to the Accused Products, they must

                                  15   also be interpreted broadly enough to apply to the 45 nm products (the alleged prior art). See, e.g.,

                                  16   Subramanian Mot. 10; Intel’s Opposition to the Subramanian Mot. (“Subramanian Oppo.”) [Dkt.

                                  17   No. 250] 4–6. That argument is what the Federal Circuit explicitly approved in Citrix: the

                                  18   prohibition on practicing the prior art defenses “does not . . . preclude a litigant from arguing that

                                  19   if a claim term must be broadly interpreted to read on an accused device, then this same broad

                                  20   construction will read on the prior art.” Citrix, 889 F.3d at 742. Indeed, “when an accused

                                  21   product and the prior art are closely aligned, it takes exceptional linguistic dexterity to

                                  22   simultaneously establish infringement and evade invalidity.” Id. at 743. None of this removes the

                                  23   burden of proving invalidity by clear and convincing evidence; all that Subramanian and Intel

                                  24   attempt to do with these opinions is show that Tela’s interpretation of the asserted claims ropes in

                                  25   prior art.

                                  26                      2. Noninfringement Opinions

                                  27           Tela argues that several of Subramanian’s opinions regarding noninfringement assert

                                  28   practicing the prior art defenses. Tela argues that “Dr. Subramanian compares Intel’s 45nm
                                                                                         61
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 62 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 63 of 77




                                   1   between the 45 nm products, the Accused Products, and the Asserted Patents to determine how

                                   2   meaningful the contribution of the Asserted Patents was. To Tela, this comparison again raises the

                                   3   concerns implicit in the practicing the prior art defense. Subramanian Mot. 6–9. Intel responds

                                   4   that Subramanian is merely comparing the prior art (here, allegedly, the 45 nm products) to the

                                   5   asserted claims to determine “how to account for the relative value of the patentee’s invention in

                                   6   comparison to the value of the conventional elements recited in the claim, standing alone.”

                                   7   AstraZeneca AB v. Apotex Corp., 782 F.3d 1324, 1338 (Fed. Cir. 2015); see Subramanian Oppo.

                                   8   10–12.

                                   9            To the extent that comparison is based on the assumption that the Asserted Patents are

                                  10   found valid, see Subramanian Mot. Ex. 2 ¶ 712, it is permissible. But that does not explain the

                                  11   comparison between the 45 nm products and the Accused Products. Subramanian finds, among

                                  12   other things, that “most of the design rules implicated by Tela’s infringement accusations were
Northern District of California
 United States District Court




                                  13   already present in Intel’s prior art 45nm process” and “the design rules that were not present in

                                  14   Intel’s 45nm process are a natural evolution of the previously existing design rules from the gate

                                  15   layer to metal layers.” In this particular context, however, I conclude that this is not an attempt to

                                  16   “forsake[] any comparison between the asserted claims and the accused product, relying instead

                                  17   upon purported similarities between the accused product and the prior art” to show either

                                  18   invalidity or noninfringement. Citrix, 889 F.3d at 742. Instead, Subramanian’s analysis accepts,

                                  19   for the sake of argument, that there is infringement and the patents are valid and provides views on

                                  20   (1) the marginal contribution of the Asserted Patents and (2) to the extent to which that

                                  21   contributive, novel aspect of the patents is infringed by the Accused Products.

                                  22                   ii.    Enablement

                                  23            Tela moves to exclude Subramanian’s ultimate opinions regarding whether the patents

                                  24   were enabled or not. Subramanian Mot. 12. “Enablement is a question of law based on

                                  25   underlying factual findings.” MagSil, 687 F.3d at 1380. And “an expert witness cannot give an

                                  26   opinion as to her legal conclusion, i.e., an opinion on an ultimate issue of law.” Hangarter v.

                                  27   Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004) (emphasis omitted).

                                  28   Accordingly, Tela argues, Subramanian may not testify to this conclusion. It appears that district
                                                                                         63
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 64 of 77




                                   1   courts have come out on both sides of this question (or an analogous one). Compare, e.g., Sonos,

                                   2   Inc. v. D & M Holdings Inc., 297 F. Supp. 3d 501, 513 (D. Del. 2017) (holding experts may opine

                                   3   about ultimate conclusion of enablement), with Erfindergemeinschaft UroPep GbR v. Eli Lilly &

                                   4   Co., No. 2:15-CV-1202-WCB, 2017 U.S. Dist. LEXIS 35052 (E.D. Tex. Mar. 13, 2017) (holding

                                   5   experts may not opine about whether a patent had a sufficient written description).

                                   6          The proper starting point is FRE 704(a), which provides that “[a]n opinion is not

                                   7   objectionable just because it embraces an ultimate issue.” Experts cannot give pure “legal

                                   8   conclusions”—that is, they cannot instruct the jury about the law. See Hangarter, 373 F.3d at

                                   9   1016; see, e.g., Huawei Techs., Co v. Samsung Elecs. Co., 340 F. Supp. 3d 934, 965 (N.D. Cal.

                                  10   2018). But enablement is directed toward a person skilled in the art. An expert opining about

                                  11   whether something is enabled might therefore be useful to the jury. It is also not a “legal

                                  12   conclusion” in the sense used in Hangarter because it is not instructing the jury about any legal
Northern District of California
 United States District Court




                                  13   standard; instead, it is a label for the conclusion that a POSITA would be able to practice the art

                                  14   without undue experimentation from the patents. By the same token, though, an expert merely

                                  15   labelling something enabled is not conclusive. Nor does it introduce a dispute of material fact

                                  16   about enablement because it is a conclusory label, not a genuine underlying fact. The motion is

                                  17   DENIED.

                                  18                  iii.    Non-Infringement “Regions” Opinions

                                  19          In his rebuttal report, Subramanian criticizes Foty’s infringement analysis, among other

                                  20   reasons, on the basis of his purported failure to identify any “region” that is fully occupied by

                                  21   gates or includes a circuit—that is, it encompasses a single cell. See, e.g., Subramanian Mot. Ex. 2

                                  22   ¶ 638. Tela argues that this is effectively a unilateral claim construction and a new

                                  23   noninfringement theory because it has never before been stated that the “region” at issue have

                                  24   these characteristics. Subramanian Mot. at 13–14.

                                  25          The term has not been construed and the use of “region” in the patents that Tela points to

                                  26   has no qualifications on its face that either supports or undermines Subramanian’s theory. On this

                                  27   record, at the motion-to-strike stage, I cannot say that such amorphous terms support Tela’s

                                  28   position any more than they support Intel’s. Subramanian appears to be arguing just that the
                                                                                         64
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 65 of 77




                                   1   regions that Foty identifies do not infringe because they lack the relevant characteristics. See, e.g.,

                                   2   Subramanian Mot. Ex. 2 ¶ 636–38. Notably, because there is no claim construction on point, it

                                   3   will be up to the parties to demonstrate whether there is infringement or not independent of any

                                   4   specialized definition. See Asetek Danmark A/S v. CMI USA Inc., 852 F.3d 1352, 1359 (Fed. Cir.

                                   5   2017). Put another way, the trier of fact will not be instructed that Subramanian’s purported

                                   6   requirements are needed by any claim construction, so Tela is free to argue that they are not.16

                                   7                   iv.     Supplemental Report

                                   8           In June 2020, Tela deposed Mashhood Rassam, an Intel employee, about Intel’s selection

                                   9   of which patents it brought suit about. Foty submitted a supplemental report responding to that

                                  10   testimony. I permitted Intel leave to then submit a responsive report from Subramanian. See Dkt.

                                  11   No. 233. That report is limited to “directly respond[ing] to Foty’s analysis into the technical

                                  12   underpinnings of Intel’s reasons for selecting the patents-in-suit rather than other Tela patents.”
Northern District of California
 United States District Court




                                  13   Id. at 3. I further stated that, “To the extent that Foty’s follow-up report undermines the technical

                                  14   accuracy of that testimony, it is appropriate for Subramanian to respond to these limited opinions.

                                  15   The same is true regarding the consistency between Intel’s response to Interrogatory Number 27

                                  16   [about patent selection] and Rassam’s testimony, provided that Subramanian’s opinions address

                                  17   only the technical facts of Intel’s proffered criteria for selection.” Id. at 2–3.

                                  18           Tela argues that various parts of Subramanian’s report (Dkt. No. 247-31) fall outside of the

                                  19   scope I permitted. I briefly address those paragraphs I will not strike followed by those I will.

                                  20           The following paragraphs are within the scope I set. Paragraphs 4 and 5 respond to Foty’s

                                  21   analysis that some selected patents did not qualify for technical reasons; Subramanian’s view is

                                  22   that those technical aspects did in fact qualify under the interrogatory. Paragraph 8 concerns what

                                  23   Subramanian perceives to be an error in Foty’s analysis regarding the import of certain technical

                                  24   aspects of the patents. Paragraph 14 disagrees with Foty’s conclusion that an alternate patent

                                  25   should have been selected, and gives the technical reason for that conclusion. Paragraphs 29–30

                                  26   are liminal but, ultimately, within the scope I set. Subramanian does inch up to the line by stating

                                  27
                                       16
                                  28    This portion of the order should not be understood to comment on potential jury instructions,
                                       which are not yet ripe for determination.
                                                                                      65
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 66 of 77
Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 67 of 77
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 68 of 77




                                   1          First, this theory was adequately disclosed. Intel’s rebuttal damages contentions state:

                                   2   “One approach for allocating value is to use Intel’s decisions regarding its relative investments in

                                   3   developing each of these categories of technology (the former of which are completely distinct and

                                   4   separate from alleged infringement) as a measure of the relative significance and value of these

                                   5   categories to Intel’s products and customers.” Davis Oppo. Ex. 8 at 22. It also stated, “One

                                   6   approach for allocating value (to design rules generally without limitation to alleged infringement)

                                   7   is to use Intel’s decisions regarding its relative investments in developing design rules as opposed

                                   8   to other aspects of fabrication process technology as a measure of the relative significance and

                                   9   value of these respective items to Intel’s products and customers.” Id. at 23. Tela classifies these

                                  10   statements as “vague[],” Tela’s Reply in Support of Davis Mot. (“Davis Reply”) [Dkt. No. 278],

                                  11   but they disclose that Intel might allocate value based on the relative investment in development

                                  12   on the allegedly infringing technology versus the rest of the technology.
Northern District of California
 United States District Court




                                  13          Tela replies that “‘[i]nvestments’ are not necessarily ‘R&D,’ and there is no allusion to

                                  14   R&D anywhere in Intel’s Rebuttal Damages Contentions.” Davis Mot. 10. But the words that

                                  15   follow “investments” are “in developing each of these categories of technology” and “in

                                  16   developing design rules,” so Tela’s argument is unconvincing. Tela also argues that Intel does not

                                  17   “cite to a single document or specific fact about what these ambiguous ‘investments’ are.” Id.

                                  18   Especially as there is no evidence Tela requested more specificity after receiving these disclosures,

                                  19   it does not make sense to hold a party to that standard. Moreover, if I were to find for Tela on this

                                  20   point, some of its own disclosure arguments, discussed above, would likely fall too. Tela states

                                  21   that if I employ the “lenient” standard Intel seeks, I should do the same for Greene’s opinions.

                                  22   Davis Reply 14 n.12. I have employed the same standard across all of the parties’ numerous

                                  23   disputes over disclosure. Notably, Intel’s disclosure put Tela on adequate notice to conduct

                                  24   discovery into Intel’s relative investments; that is the key difference between this disclosure and

                                  25   several of Tela’s failures to disclose above.

                                  26          Second, Tela argues that the analysis is unreliable for several reasons. Tela first argues

                                  27   that “the R&D apportionment methodology arbitrarily assumes that every R&D dollar is equal,

                                  28   and that every R&D dollar imparts equal value to the ultimate product’s functions.” Davis Mot.
                                                                                        68
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 69 of 77




                                   1   11. I agree that using R&D dollars as a proxy for how much Intel valued a technology has certain

                                   2   inherent drawbacks. Namely, it is of course possible that some high value technologies will

                                   3   nonetheless require low R&D spending and vice versa. But these analyses “necessarily involve[]

                                   4   an element of approximation and uncertainty.” Unisplay, 69 F.3d at 517. That is especially true

                                   5   where, as here, experts are attempting to reverse engineer royalty rates from past negotiations that

                                   6   did not use them. Davis has represented that hers is a reasonable method and the record shows

                                   7   there is some alignment between perceived value and R&D. Tela is free to attack this assumption

                                   8   on cross-examination.18

                                   9          Tela also contends that Davis “simply assumes, without any evidence, that Tela and Intel

                                  10   would have negotiated using Intel’s R&D expenses.” Mot. 13. In Riles v. Shell Exploration and

                                  11   Production Co., the court remanded a reasonable royalty finding because the expert’s “models

                                  12   ignored Riles’s established licensing practice.” 298 F.3d 1302, 1313 (Fed. Cir. 2002). “A
Northern District of California
 United States District Court




                                  13   reasonable royalty determination for purposes of making a damages evaluation must relate to the

                                  14   time infringement occurred, and not be an after-the-fact assessment.” Id. Accordingly, the court

                                  15   relied on and quoted cases holding that the “patentee’s prior license agreements should carry

                                  16   considerable weight in calculating a reasonable royalty rate.” See id. (internal quotation marks

                                  17   omitted). There, the record “suggest[ed] that Riles’s past licenses based the royalty rate on a

                                  18   percentage of any savings that the licensee would realize from use of the patent or upon a fee

                                  19   based on platform depth, and not on a percentage of the cost of the platform or the revenue for first

                                  20   year or both.” Id. Here, Tela argues, there is no evidence that Intel has ever relied on R&D

                                  21   allocation in striking past deals. Tela is correct that Intel has pointed to no evidence it ever

                                  22   considered R&D spending in striking licensing deals. However, the difference between this case

                                  23   and Riles is that the expert here is not attempting to divine the entire effective royalty rate on the

                                  24   basis of considerations that the company has never employed. Instead, she uses this evidence to

                                  25   determine the apportionment aspect of the products, which was not relevant to past negotiations.

                                  26
                                       18
                                  27     Relatedly, Tela argues that the R&D data itself is unreliable because it is forecasts rather than
                                       “actuals.” Davis Mot. 12. First, expected (i.e., forecast) R&D spending would likely reveal much
                                  28   about perceived value, because it still requires a company to allocate dollars to technologies.
                                       Second, this is an issue for cross-examination; it does not show that the data is unreliable.
                                                                                          69
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 70 of 77




                                   1          Tela next argues that Davis effectively asserts a practicing the prior art defense by

                                   2   comparing the Accused Products with the prior art—again the 45 nm products. For identical

                                   3   reasons to those I gave regarding Subramanian’s damages opinions, I disagree.

                                   4          Last, Tela argues that “the Davis Reports’ R&D apportionment methodology is simply

                                   5   unsupported and not tied to the facts of the case.” Davis Mot. 14. Tela gives several alleged

                                   6   examples: (1) Davis makes an “unsupported statement that ‘the accused technology falls within

                                   7   the larger category of manufacturing technology, when presumably the technology relates to a

                                   8   category Ms. Davis excludes, circuit design”; (2) she “rel[ies] on R&D expenses ‘for the years

                                   9   2010 through 2019’ with no explanation for this data set”; and (3) her “methodology fails to link

                                  10   the analysis to the technology at issue” by treating all three types of Accused Product as well as

                                  11   the 35 and 45 nm products the same. On the first, Davis appears to have relied on Subramanian’s

                                  12   classification, as is proper for a damages expert. See Davis Oppo. Ex. 2 at 33. The second issue
Northern District of California
 United States District Court




                                  13   goes to weight, because Davis explains that this is the best data that was accessible. Id. at 41

                                  14   n.199. The third likewise does not appear to be improper because Davis did the calculations for

                                  15   all product types and chose the most favorable to Tela for simplicity; Tela can, again, cross-

                                  16   examine about this.

                                  17                 iii.     Miscellaneous Alleged Failures to Disclose

                                  18          Finally, Tela asserts that Intel moved to strike “subsidiary damages calculations” by

                                  19   Greene for not being adequately disclosed and that, if I agree, “the issue should be treated

                                  20   consistently for both sides” and that “to the extent the Court agrees with Intel that every possible

                                  21   subsidiary calculation and analysis that a damages expert may do must be disclosed, the Court

                                  22   should also strike” a series of Davis’s opinions. Davis Mot. 20–21. Tela misses the mark. No

                                  23   matter what label (such as “subsidiary damages calculation”) is attached to a theory, damages

                                  24   contentions must be adequately disclosed. Above, I explained why certain of Greene’s theories

                                  25   were not sufficient disclosed. I will evaluate Tela’s cursory, miscellaneous requests to strike for

                                  26   failure to disclose, but the touchstone is whether each theory needed to be and was disclosed prior

                                  27   to being advanced in an expert report.

                                  28          First, Davis calculates different effective royalty rates that Intel disclosed in its rebuttal
                                                                                         70
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 71 of 77




                                   1   contentions. Tela fails to state what overall theory was not disclosed; it points in a conclusory

                                   2   way only to differences in final figures. Second, Tela argues that Intel failed to disclose any

                                   3   specific royalty structure, while Davis says it is structured as a lump-sum payment. Yet Intel

                                   4   disclosed that it “may present analysis of alleged damages in the form of a lump sum payment

                                   5   amount” and disclosed the formula it would use to do so. See Davis Oppo. Ex. 8 at 17. Third,

                                   6   Tela argues that Davis calculates the maximum profits attributed to the accused technology but

                                   7   Intel never disclosed calculation or apportionment of profits. However, Intel disclosed its

                                   8   approach to apportionment and determining a profit-based royalty rate in its rebuttal damages

                                   9   contentions. See id. at 22–24. Last, Tela argues that Davis calculates the value of patents based

                                  10   on some Intel argues are covered by the CNTS; Tela contends that “Intel’s Rebuttal Contentions,

                                  11   however, do not even mention the CNTS.” In response, Intel argues that this is because that

                                  12   portion of the Davis report responds to Greene’s findings about the CNTS, raised for the first time
Northern District of California
 United States District Court




                                  13   in his report. In its Reply, Tela does not address this. These were all adequately disclosed.

                                  14                  iv.      Conclusion Regarding Davis

                                  15          Tela’s motion to strike and exclude Davis’s report and testimony is DENIED.

                                  16              E. Tela’s Motion to Strike and Exclude Opinions of Dr. Bravman

                                  17          Tela challenges the report and testimony of Dr. John C. Bravman, one of Intel’s experts.

                                  18   See Tela’s Motion to Strike and Exclude Regarding John C. Bravman, Ph.D. (“Bravman Mot.”)

                                  19   [Dkt. No. 248]. Tela argues that Bravman is not an expert in the first place and so should not be

                                  20   permitted to testify; in the alternative, it requests that certain of his opinions be excluded.

                                  21                  i.       Expertise

                                  22          To give expert opinions, a witness must be “qualified as an expert by knowledge, skill,

                                  23   experience, training, or education.” FED. R. EVID. 702. Intel has met its burden to show that, on

                                  24   the record before me, Bravman is qualified as an expert in semiconductor layouts. Bravman has a

                                  25   Bachelor of Science in materials science and engineering, a Master of Science, and a Ph.D. in

                                  26   which his dissertation focused on “the nature of silicon.” See Intel’s Opposition to Bravman Mot.

                                  27   (“Bravman Oppo.”) [Dkt. No. 254] Ex. 1 [Dkt. No. 253-3] ¶ 4. He worked at a semiconductor

                                  28   company for approximately five years during graduate school. Id. ¶ 5. He taught at Stanford
                                                                                          71
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 72 of 77




                                   1   University in materials science and engineering from 1985 to 2010. Id. He has taught courses in

                                   2   materials science and engineering, including in integrated circuit materials and processing. Id. ¶

                                   3   11. He stated at his deposition that he had personally made semiconductor layouts and had

                                   4   supervised graduate students who did so. Bravman Mot. Ex. 2 at 32:5–33:8. Tela, moreover,

                                   5   stipulated in the ITC proceeding that Bravman was an expert “the field of microprocessors and

                                   6   semiconductor process technology.” Bravman Oppo. Ex. 3 at 1042:15–19. Tela now argues that

                                   7   “Bravman’s testimony in the ITC was limited to Intel’s history and the time it would take for

                                   8   Intel’s competitors to replace products excluded from the United States.” Tela’s Reply in Support

                                   9   of the Bravman Mot. (“Bravman Reply”) [Dkt. No. 277]. But that does not change the fact that it

                                  10   recognized Bravman as an expert in the field generally, not just for some particular purpose.

                                  11          Tela offers two reasons that Bravman is not an expert. First, it argues that he “testified that

                                  12   he does not consider himself to be an expert in semiconductor layout design and has not
Northern District of California
 United States District Court




                                  13   personally made any semiconductor layouts since he was a student in the 1980s and 1990s.”

                                  14   Bravman Mot. 7. The portion of his testimony from the ITC, however, is not as clear as Tela

                                  15   portrays it. In response to whether he considered himself an expert “on circuit design,” Bravman

                                  16   replied, “I understand much of circuit design, but I’m not—I would not say I’m a circuit

                                  17   designer.” Bravman Oppo. Ex. 8 [Dkt. No. 254-19] 31:14–19. Then, in response to whether he

                                  18   considered himself an expert on “semiconductor layouts,” Bravman replied, “I would give the

                                  19   same type of answer. I’ve dealt with and have contributed to semiconductor layouts for

                                  20   noncommercial environments for research purposes, but my expertise is focused as answered

                                  21   previously.” Id. at 31:20–32:4. While this testimony may prove useful in a cross-examination, I

                                  22   find it goes more to the weight of Bravman’s opinions than their admissibility. These—at best for

                                  23   Tela, muddled—admissions do not overcome the other evidence of Bravman’s expertise. Neither

                                  24   is a clear admission that he is not an expert, merely that his work has been “focused” on other

                                  25   things. That does not mean, however, that he is unqualified to offer these expert opinions.

                                  26          Tela also argues that Bravman was “unable to answer basic questions” about Pileggi’s

                                  27   semiconductor layouts. Bravman Mot. 7. It points only to one example, however: his inability to

                                  28   identify which features on a layout were poly and which were metal. See id. Ex. 3 at 72:3–18.
                                                                                        72
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 73 of 77




                                   1   This evidence is not as slight as Intel would have it appear because that layout is actually included

                                   2   in Bravman’s report, see id. Ex. 1 ¶ 27, potentially raising questions about his analysis.

                                   3   Nonetheless, Tela is only able to point to a lone example in a deposition in which Bravman

                                   4   discussed many relevant topics at length. This single moment goes, at most, to the weight of his

                                   5   testimony.

                                   6                  ii.     Inventorship

                                   7          Tela moves to exclude Bravman’s opinions on the “ultimate issue of inventorship.” As

                                   8   explained above, “an expert witness cannot give an opinion as to her legal conclusion, i.e., an

                                   9   opinion on an ultimate issue of law.” Hangarter, 373 F.3d at 1016 (emphasis omitted). The

                                  10   standard for inventorship is plainly not for an expert to instruct the jury about, and any opinions

                                  11   regarding that are excluded. And inventorship itself is a question of law. Shum v. Intel Corp., 633

                                  12   F.3d 1067, 1083 (Fed. Cir. 2010). Inventorship is different than enablement (as noted, I find that
Northern District of California
 United States District Court




                                  13   an expert can testify about that ultimate conclusion) because whether something is enabled is

                                  14   directed at what experts would understand, so they are not improperly treading on the role of the

                                  15   judge or jury. There is no similar role for them here. Intel’s cases establish only the principle that

                                  16   experts may offer opinions related to inventorship—as they can about any appropriate issue—not

                                  17   that they may testify to the ultimate inventorship conclusion.

                                  18          Intel’s other counterargument is that Tela’s request is overly broad and should, if granted,

                                  19   only apply to the ultimate conclusion of inventorship, not analysis, opinions, or facts underlying

                                  20   that conclusion. I agree, and I interpret Tela to agree as well. Tela, however, appears to have a

                                  21   more expansive view of what constitutes the “ultimate legal conclusion” than I do. Tela’s motion

                                  22   is granted only to the extent that it applies to Bravman’s opinions or testimony about whether

                                  23   Pileggi should have been named as an inventor on the patents, or qualifies as an inventor under the

                                  24   legal definition. Bravman’s opinions and testimony are otherwise proper (on this ground),

                                  25   including with respect to Pileggi’s alleged contributions to the technology and how substantial

                                  26   they were. To this narrow extent, Tela’s motion is GRANTED.19

                                  27
                                       19
                                         Foty also opines about the ultimate inventorship issue. Under this standard, his opinions would
                                  28
                                       be treated the same.
                                                                                       73
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 74 of 77




                                   1                  iii.    Alleged Non-Expert Opinions

                                   2          The definitions of lay and expert opinions are mutually exclusive. Lay opinions are,

                                   3   among other things, “not based on scientific, technical, or other specialized knowledge within the

                                   4   scope of Rule 702.” FED. R. EVID. 701(c). Expert opinions must be based on “the expert’s

                                   5   scientific, technical, or other specialized knowledge.” FED. R. EVID. 701(a). Tela argues that

                                   6   much of Bravman’s report is not based on scientific, technical, or other specialized knowledge but,

                                   7   instead, purported opinions “on the occurrence or non-occurrence of facts for which he has no

                                   8   personal knowledge and for which no technical expertise could possibly be relevant.” Bravman

                                   9   Mot. 10.

                                  10          While Tela seeks to strike numerous paragraphs, its fundamental reason for doing so is

                                  11   consistent—as is the flaw in it. Tela’s basic theory is that Bravman is asserting various facts that

                                  12   should be established by percipient witnesses, not by him. Additionally, Tela is concerned that he
Northern District of California
 United States District Court




                                  13   accepts these facts as true, and may so assert. If Bravman testifies about these underlying facts he

                                  14   would, as with any such evidence, have to meet the strictures of Rule 703 and Williams v. Illinois,

                                  15   567 U.S. 50 (2012). The principles embodied in those authorities ensure that experts are not mere

                                  16   conduits for otherwise inadmissible evidence, or factual evidence that should be but was not

                                  17   proven by percipient witnesses. All of Tela’s examples in its motion, however, are things fact

                                  18   witnesses have said that form the basis of Bravman’s opinion. As an expert, he is permitted to

                                  19   form his opinions based on facts told to him, so long as he otherwise adheres to the rules regarding

                                  20   expert opinions. That he takes so many factual statements from witnesses to form his opinions, as

                                  21   Intel argues, is a matter for cross-examination. See Fed. R. Evid. 705. On this understanding, the

                                  22   motion is DENIED. Tela should object at trial if FRE 702, 703, and 705 or Williams are violated.

                                  23                  iv.     Conclusion Regarding Bravman

                                  24          Tela’s motion is GRANTED IN PART with respect to the ultimate issue of inventorship; it

                                  25   is otherwise DENIED.

                                  26   IV.    MOTIONS TO SEAL

                                  27          The parties have filed more than twenty administrative motions to seal in connection with

                                  28   the motions here.
                                                                                        74
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 75 of 77




                                   1          Courts “start with a strong presumption in favor of access to court records.” Foltz v. State

                                   2   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). The public possesses a right to

                                   3   inspect public records, including judicial records. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809

                                   4   F.3d 1092, 1096 (9th Cir. 2016). Accordingly, when a party seeks to seal judicial records

                                   5   connected to motions—such as the ones at issue here—that are “more than tangentially related to

                                   6   the underlying cause of action,” it “must demonstrate that there are ‘compelling reasons’ to do so.”

                                   7   Id. at 1096–99. “When ruling on a motion to seal court records, the district court must balance the

                                   8   competing interests of the public and the party seeking to seal judicial records.” In re Midland

                                   9   Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012). This

                                  10   district’s local rules require that requests to seal be “narrowly tailored to seek sealing only of

                                  11   sealable material.” CIV. L. R. 79-5(b).

                                  12          The numerous motions to seal here are overbroad and insufficiently justified. Rather than
Northern District of California
 United States District Court




                                  13   denying them with prejudice, I will allow the parties an opportunity to protect genuinely

                                  14   confidential information from disclosure. In submitting a renewed motion—the parameters for

                                  15   which are discussed below—the parties must adhere to the following guidance.

                                  16          First, I remind the parties that, when sealing information under the compelling-reasons

                                  17   standard, the mere fact that the information was subject to protective order is insufficient. See

                                  18   Civ. L. R. 79-5(d)(1)(A). Any renewed motion to seal must identify with specificity the

                                  19   compelling reasons that the information should not be publicly disclosed. Second, the parties’

                                  20   requests must be as narrowly tailored as possible. I will not seal whole documents unless there are

                                  21   specific compelling reasons to do so. Instead, the parties’ proposed redactions must apply to as

                                  22   little of the document as possible to prevent damaging disclosures. Third, the required declaration

                                  23   submitted in support of the request cannot come from counsel in this case. The party seeking to

                                  24   seal must instead submit a declaration from someone within the company who can competently

                                  25   assert the harm that would result from disclosure; such a person should be familiar with the

                                  26   confidentiality practices surrounding that information. A declaration that harm will occur must be

                                  27   specific to each piece of information and avoid conclusory assertions. Fourth, I will not seal

                                  28   anything that has already been publicly disclosed, including at the hearing on these motions, or is
                                                                                         75
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 76 of 77




                                   1   publicly available.

                                   2          With those principles in mind, I address several categories of information more

                                   3   specifically. I will not seal information in other documents that is unredacted in this order. This

                                   4   includes correspondence between various people referenced in the inventorship portion of my

                                   5   order and portions of the CNTS. The most plausibly sealable information discussed in this order

                                   6   relates to the technical details of Intel’s products. That information, however, is also central to the

                                   7   dispute. To prevent disclosure, Intel would therefore have to make an extraordinarily strong

                                   8   showing of likely harm. Intel’s conclusory justifications such as “highly confidential trade secret

                                   9   information” are far from sufficient. See, e.g. Dkt. Nos. 217, 217-1. As discussed above, that

                                  10   assertion is also not specific to each piece of information sought to be sealed. Additionally, it

                                  11   seems possible that certain details about Tela’s past business deals with other companies might be

                                  12   sealable, but I have similar concerns to those just explained. Finally, Intel’s internal business
Northern District of California
 United States District Court




                                  13   practices are referenced in the briefs and this order. I will not seal business practices merely

                                  14   because a company does not publicly disclose them; Intel must illustrate what particularized harm

                                  15   would come from disclosure.

                                  16          The parties must submit a renewed joint motion within 30 days. That joint motion must

                                  17   include a list of the filings the parties no longer seek to maintain under seal or have redacted. If

                                  18   there are any filings that meet the compelling-reasons standard that either party wishes to remain

                                  19   sealed entirely or redacted, the parties shall include a table that identifies (1) the docket entry of

                                  20   the request, (2) the specific redactions requested, (3) the party that originally submitted the

                                  21   document, (4) the general subject matter of the sealing request, and (5) a citation to the declaration

                                  22   providing competent reasons for the request. I recognize that there are numerous filings to

                                  23   address, but the public’s resources and authority have been brought to bear to settle this dispute

                                  24   and the public has a weighty interest in understanding judicial decisions to the greatest extent

                                  25   possible.

                                  26          I am filing this order with some information redacted to give the parties a chance to justify

                                  27   it; those redactions should not be taken as an indication about the merits of sealing. I will issue an

                                  28   entirely unsealed version of this order if no timely renewed joint motion is made. Alternatively, I
                                                                                          76
                                        Case 3:18-cv-02848-WHO Document 316 Filed 12/22/20 Page 77 of 77




                                   1   will issue an updated order once I rule on the renewed motion. If there is anything in this order

                                   2   that a party wishes to remain redacted, it should specifically address it in the motion and support it

                                   3   by competent declaration.

                                   4                                             CONCLUSION

                                   5          Intel’s motion for summary judgment is GRANTED. Tela’s motion for summary

                                   6   judgment is GRANTED IN PART and DENIED IN PART as described. The motions to strike

                                   7   and exclude expert reports and testimony are resolved as explained above. Accordingly, Intel is

                                   8   entitled to declaratory judgment that (1) its Accused Products do not infringe the asserted claims

                                   9   as laid out in this Order and (2) the ‘334 and ‘335 Patents are invalid.

                                  10          Finally, it appears that this case may proceed to trial on February 25, 2021 as long as

                                  11   COVID-19 conditions in the Bay Area counties allow for it. I will have further information at the

                                  12   Pretrial Conference.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: December 22, 2020

                                  15

                                  16
                                                                                                     Wi liam H. Orrick
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         77
